Volume 1 of 2

                 FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LARY JAMES PLUMLEE,                      No. 04-15101
             Petitioner-Appellant,          D.C. No.
               v.                         CV-00-00244-
FRANKIE SUE DEL PAPA; JOHN                 DWH/VPC
IGNACIO,                                     ORDER
           Respondents-Appellees.        AMENDING
                                         OPINION AND
                                         DISSENT AND
                                           AMENDED
                                         OPINION AND
                                           AMENDED
                                           DISSENT

       Appeal from the United States District Court
                for the District of Nevada
      David Warner Hagen, District Judge, Presiding

                Argued and Submitted
      November 2, 2004—San Francisco, California

                Filed October 18, 2005
               Amended October 11, 2006

     Before: Betty B. Fletcher, Sidney R. Thomas, and
              Carlos T. Bea, Circuit Judges.

              Opinion by Judge B. Fletcher;
                  Dissent by Judge Bea



                          17377
                    PLUMLEE v. DEL PAPA                17381


                        COUNSEL

Jason F. Carr, Assistant Federal Public Defender, Las Vegas,
Nevada, for the petitioner-appellant.

Victor-Hugo Schulze II, Deputy Attorney General, Las
Vegas, Nevada, for the respondent-appellee. With him on the
briefs was Joseph W. Long.


                          ORDER

  The majority opinion and the dissenting opinion filed Octo-
ber 18, 2005, slip op. 14223, appearing at 426 F.3d 1095 (9th
Cir. 2005), are hereby amended. The amended opinion and
amended dissent are filed concurrently herewith. The opinion
and dissent are amended as follows:

  1. Addition of footnote to 426 F.3d at 1107, end of para-
graph 2:

  Recently, in United States v. Gonzalez-Lopez, 126 S. Ct.
2557 (2006), the Supreme Court reaffirmed that the Sixth
17382                 PLUMLEE v. DEL PAPA
Amendment guarantees not only the right to legal counsel, but
also the distinct right of a criminal defendant to be repre-
sented by his attorney of choice. Writing for the majority, Jus-
tice Scalia further held that “erroneous deprivation of the right
to counsel of choice” is structural error requiring the reversal
of a subsequent conviction. Id. at 2564. The Court also explic-
itly noted that the right to counsel of choice “does not extend”
to cases in which defendants “require counsel to be appointed
for them.” Id. at 2565.

   Plumlee’s claim is different. He was deprived entirely of
legal counsel. The deprivation he suffered is different in kind
and even greater than that suffered by Gonzalez-Lopez. To be
sure, Plumlee claims that he did not want to be represented by
his particular attorney. But the constitutional violation was
not that he was denied “the right to counsel of [his] choice.”
Id. at 2562. Instead, it was that the justifiable distrust of his
attorney became so acute that Plumlee was denied his clearly
established Sixth Amendment right to have an attorney “act-
ing in the role of an advocate.” Anders, 386 U.S. at 743.

(to the Dissent)

   2. Addition of footnote to 426 F.3d at 1121, end of last
full paragraph on the page:

   The majority asserts that the Supreme Court’s recent deci-
sion in United States v. Gonzalez-Lopez, 126 S. Ct. 2557
(2006) “reaffim[s] that the Sixth Amendment guarantees not
only the right to legal counsel, but also the distinct right of a
criminal defendant to be represented by his attorney of
choice.” 426 F.3d at 1107 n.8. The majority mischaracterizes
the Gonzalez-Lopez holding. Gonzalez-Lopez did not recog-
nize the right of a criminal defendant to counsel “of his
choice” anymore than it recognized the “right” of a shopper
to goods “of his choice” in a shop—that is, unless the shopper
pays for the goods or convinces the store-keeper to make
them a present. The first paragraph of the majority’s footnote
                     PLUMLEE v. DEL PAPA                  17383
would be less liable to be quoted mischievously in the future,
were the opinion to survive, if the words “of his choice” carry
with them: “so long as he could arrange to pay such counsel,
or have such counsel agree to render services without expec-
tation of payment.”


                          OPINION

B. FLETCHER, Circuit Judge:

   Defendant-appellant Lary James Plumlee (“Plumlee”), con-
victed of murder and armed robbery in Nevada state court in
1992, appeals the denial of his petition for a writ of habeas
corpus under 28 U.S.C. § 2254. Plumlee claims that his Sixth
Amendment right to counsel was violated by the trial judge’s
denial of Plumlee’s pre-trial motion to substitute counsel on
the basis of an irreconcilable conflict that precluded Plumlee’s
counsel from acting in the role of an advocate. At the time he
moved the trial court to appoint alternate counsel, Plumlee
reasonably and in good faith believed that members of the
Washoe County Public Defender’s Office were leaking infor-
mation about his case to another suspect in the case and to the
District Attorney. The resulting distrust that arose between
Plumlee and his appointed attorney was such that the attorney
himself likened his representation of Plumlee to no represen-
tation at all. The judge declined to appoint new counsel.
Given the circumstances of this unusual case, we conclude
that the judge abused his discretion and that the Nevada
Supreme Court’s contrary conclusion involved an unreason-
able application of clearly established federal law. We there-
fore reverse.

                    I.   BACKGROUND

   In 1991, Plumlee was charged in Nevada state court with
the armed robbery and murder of Wilbur Richard Beard. Over
17384                PLUMLEE v. DEL PAPA
the course of Plumlee’s representation by the Washoe County
Public Defender’s Office during 1991 and 1992, a series of
incidents caused Plumlee to lose confidence in the attorneys
of that office. Three such incidents stand out.

   First, Chief Deputy Public Defender Shelly O’Neill was a
good friend of John Dewey, who was both Plumlee’s room-
mate prior to his arrest and a suspect for the murder. Shortly
after Plumlee’s arrest, Plumlee heard that O’Neill, who was
the head trial attorney in the Public Defender’s Office, had
been discussing Plumlee’s case with Dewey. Specifically,
according to Plumlee’s sister, Dewey said that O’Neill had
told him that Plumlee had implicated Dewey in the murder,
and that O’Neill had suggested Dewey should seek legal
counsel.

   Second, David Allison, Plumlee’s first appointed counsel at
the Public Defender’s Office, accepted a position with the
District Attorney’s Office while representing Plumlee.
According to Plumlee, Allison lied to him about the fact that
he would be taking the job. Prior to Allison’s departure for the
District Attorney’s Office, Plumlee also suspected that Alli-
son was leaking information to the District Attorney’s Office.
Plumlee’s suspicions arose because he had told Allison about
the potential evidentiary value of his car and evidence that
might be in it, and shortly thereafter, the vehicle, then in
police custody, was destroyed.

   Third, Steven Gregory, Plumlee’s second appointed coun-
sel at the Public Defender’s Office, denied the existence of a
bail order for Plumlee. Plumlee claims that, when he insisted
it existed, Gregory told him he needed psychiatric treatment.
The next morning, the District Attorney produced a copy of
the order.

  Trial was originally set for July 20, 1992. In a series of
appearances and pleadings during late May and early June
1992, Plumlee moved the trial court to appoint independent
                          PLUMLEE v. DEL PAPA                          17385
defense counsel to represent him because the distrust between
him and the Washoe County Public Defender’s Office had
risen to the point that members of the office could not effec-
tively represent him.

   Gregory, who was representing Plumlee at the time of his
motion to substitute counsel, corroborated Plumlee’s assess-
ment of their relationship and even made his own motion to
be relieved as counsel.1 In his affidavit accompanying Plum-
lee’s first motion to relieve counsel, Gregory attested that
Plumlee distrusted the Public Defender’s Office and believed
that members of the office had leaked information about his
case. As a result, Gregory explained, Plumlee was “unable to
establish an attorney/client relationship with me or any of my
colleagues in the Public Defender’s Office” and was therefore
“unable to properly assist counsel in his defense.” At the hear-
ing on the first motion to relieve counsel, Gregory pleaded
with the court to be relieved:

         I must say, from my first dealings with Mr. Plum-
      lee, I felt that there was an atmosphere of mistrust.
      I found it very difficult to establish a relationship
      with Mr. Plumlee because of the matters that had
      occurred prior to my even going to work at the Pub-
      lic Defender’s Office.

        Your Honor, in addition, I cannot think of a case
      where I have felt compelled to file a Motion To Be
      Relieved as a Nevada State Public Defender or as a
      Washoe County Public Defender. This is unique
      ....
  1
    The first motion to relieve counsel is actually styled a motion to be
relieved as counsel, but the text indicates it was made on behalf of Plum-
lee, not the Public Defender’s Office. It was not until the trial court’s hear-
ing on the motion that it became clear Gregory was making his own
motion to be relieved as well.
17386                    PLUMLEE v. DEL PAPA
      ...

      [C]ertainly the failure to properly communicate with
      counsel or to have confidence or trust in him deters
      [counsel’s] effectiveness. And that’s, in reality, the
      situation we have here.

      ...

      [B]ecause of Mr. Plumlee’s mistrust with the Public
      Defender’s Office and anyone attached to the Public
      Defender’s Office, he is unable to properly assist me,
      therefore, making my efforts less than effective.2

   After hearing from both Plumlee and Gregory about the
lack of trust between them, Judge Lane, the trial judge, denied
the various motions to relieve the Washoe County Public
Defender’s Office and have new counsel appointed. The
judge told Plumlee: “Now let me tell you what you are not
going to get. You are not going to get this Court to appoint
some private lawyer, so that is out.” After Judge Lane made
clear for the final time that he would not appoint substitute
counsel, Plumlee moved to represent himself. Judge Lane
granted Plumlee’s motion and appointed Gregory and the
Public Defender’s Office to act as standby counsel. Gregory
responded:
  2
    In one of the hearings, Plumlee explained that he did not question
Gregory’s legal abilities. “The problem,” Plumlee told the judge, “is one
of trust.” Later on, under questioning from the judge focusing on Steven
Gregory’s competence, Plumlee responded “yes” when asked if he thought
Gregory was competent, and “yes” again when asked if he trusted Greg-
ory. However, in light of Plumlee’s repeated motions to substitute counsel,
Plumlee’s repeated insistence throughout the rest of the proceedings that
he did not trust the Public Defender’s Office or its members, and Grego-
ry’s own testimony about the lack of trust between lawyer and client, this
second “yes” by Plumlee appears to be a slip of the tongue in response to
the judge’s vigorous attempt to talk Plumlee out of going pro se, rather
than a reflection of the true state of Plumlee’s relationship with his
appointed counsel.
                     PLUMLEE v. DEL PAPA                  17387
    Your honor, we will make a motion at this time to
    be relieved. It’s obvious that the reason Mr. Plumlee
    wants to represent himself is he doesn’t trust the
    Public Defender’s Office. To order us to be stand-by
    counsel, in effect, gives him no stand-by counsel,
    and I would urge the Court to appoint some other
    counsel to represent him.

      The main reason this man wants to go pro per is
    because he doesn’t trust us and, frankly, Judge, I
    don’t trust the relationship that I have with Mr.
    Plumlee. . . .

      I am going to beg the Court to appoint outside
    counsel to act as legal advisor for Mr. Plumlee.

Judge Lane denied the motion.

   Judge Lane held an additional hearing to ensure the volun-
tariness of Plumlee’s decision to opt for self-representation.
When asked whether he wanted to represent himself, Plumlee
replied: “I don’t have a choice, Your Honor.” The judge
responded: “You have a choice. The choice you don’t have,
unless I am ordered otherwise by the Supreme Court, you do
not have the choice of this Court appointing somebody other
than the Public Defender.” Plumlee then petitioned the
Nevada Supreme Court for a writ of mandamus to force Judge
Lane to appoint outside counsel. The writ was denied.

   Plumlee represented himself at trial. He was convicted by
the jury and sentenced to two consecutive life terms in prison
and two consecutive nine-year terms to run concurrently with
the life terms.

   On direct appeal, Plumlee claimed, inter alia, that the trial
court’s denial of his motion to substitute counsel violated his
Sixth Amendment right to counsel and that his resulting deci-
sion to represent himself was not voluntary. The Nevada
17388                   PLUMLEE v. DEL PAPA
Supreme Court dismissed the appeal. That court’s entire anal-
ysis of Plumlee’s claim was as follows:

         Absent a showing of adequate cause, a defendant
      is not entitled to reject court-appointed counsel and
      substitute other counsel at public expense. Thomas v.
      State, 94 Nev. 605, 607, 584 P.2d 674, 676 (1978).
      It is within the sound discretion of the trial court to
      decide whether friction between counsel and client
      justifies appointment of new counsel. Id. A defen-
      dant’s refusal to cooperate with appointed counsel is
      no basis for a claim of inadequate representation. Id.
      at 608, 584 P.2d at 676. “Requiring a defendant to
      choose between waiving counsel and continuing
      with present counsel is not constitutionally offensive
      unless defendant’s objections to existing counsel are
      such that he has a right to new counsel.” State v.
      Staten, 802 P.2d 1384, 1387 (Wash. Ct. App. 1991).
      Appellant never showed adequate cause justifying
      appointment of new counsel, and the court below did
      not abuse its discretion in refusing to do so.

The issue was never freshly analyzed by the state habeas
courts, as both the trial and appellate habeas courts considered
the issue foreclosed by the Nevada Supreme Court’s ruling on
direct appeal.

   Nonetheless, at Plumlee’s evidentiary hearing on state
habeas, Judge Lane himself suggested that Plumlee’s distrust
of the Washoe County Public Defender’s Office was justified.
Though Judge Lane recognized that Plumlee had given his
lawyers conflicting accounts of his involvement with the mur-
der, and the judge ultimately credited both David Allison’s
testimony that he had been candid with Plumlee about his
plans to join the District Attorney’s Office and Shelly
O’Neill’s testimony that she had not leaked information about
Plumlee’s case,3 the judge’s remarks indicate the reasonable-
  3
    In a federal habeas proceeding, a presumption of correctness attaches
to state court findings of fact. 28 U.S.C. § 2254(e)(1).
                          PLUMLEE v. DEL PAPA                        17389
ness of Plumlee’s apprehensions about the Washoe County
Public Defender’s Office. Before hearing the state’s wit-
nesses, for example, the judge said that he was inclined to
believe Plumlee’s allegations regarding Allison and O’Neill:

      I will tell you right now, I was aware of this a little
      bit while this was going on. I wasn’t aware what the
      depth of it was. . . .

      ...

      I think that Ms. O’Neill and the Public Defender’s
      Office was [sic] in dangerous waters. Certain infer-
      ences that can be drawn from what was going on in
      the case and her relationship or lack thereof with Mr.
      Dewey, what was said, not said to various people, I
      think that is extremely dangerous. I further think,
      and I would like to have him here to testify, I proba-
      bly won’t unless the prosecution is going to bring
      him, I think it is terribly improper to know, I believe
      Mr. Allison did know that he was going to become
      a Deputy District Attorney and not tell [Plumlee]
      that. I think that was extremely out of line. I think it
      is unprofessional. I don’t think anything is wrong
      with going from one side of the street to the other as
      long as there are certain professional standards
      which are kept up with and met. I think it is inappro-
      priate to tell a client facing a murder charge things
      that aren’t true. And I think that probably happened
      in this case. Knowing Mr. Allison, I think it did hap-
      pen in this case.4
  4
    The dissent accuses us of taking these remarks out of context; in partic-
ular, the dissent calls attention to Judge Lane’s characterizations of
O’Neill’s and Allison’s apparent improprieties as “not dispositive.” But
these characterizations must be taken in their proper context as well. Judge
Lane’s commentary throughout the hearing reflects his belief that Plum-
lee’s irreconcilable conflict claim was foreclosed in the state habeas pro-
17390                    PLUMLEE v. DEL PAPA
   During the hearing, Allison testified that he too had been
concerned with possible impropriety stemming from Shelly
O’Neill’s relationship with John Dewey. Although he would
later conclude that O’Neill had not leaked any confidential
information, Allison recalled having a “confrontation” with
O’Neill about her involvement in the case:

     I knew that Shelly O’Neill knew this John Dewey.
     Now I had no — I had no concrete evidence. I didn’t
     know exactly what this information was, but the very
     idea, the very fact it might be happening enraged me.
     And I went to Shelly and told her that I found her
     behavior just unethical. . . . I felt that the mere
     appearance was not good for the office.

   After the close of all the evidence, the judge maintained his
view that Plumlee’s suspicions had been reasonable:

     [I]t is clear Mr. Plumlee didn’t trust, didn’t like or
     trust the Public Defender’s Officer for reason. And
     based upon certainly where he was sitting, I can’t
     disagree he had a right to feel that.

Given the reasonableness of Plumlee’s perception of the
events that led him to lose confidence in the Washoe County
Public Defender’s Office, Judge Lane even suggested that he
might be inclined to grant the petition had the state Supreme
Court not (in his view) foreclosed the irreconcilable conflict/
forced self-representation argument. Judge Lane stated:

     I certainly believe that the people that went to bat for

ceeding because of the prior opinion of the state supreme court. In light
of this view, it is clear that the issue regarding which the apparent impro-
prieties were “not dispositive,” according to the judge, was Plumlee’s inef-
fective assistance of counsel claim, a claim that was at issue in the state
habeas proceeding but is not before us in the instant appeal.
                           PLUMLEE v. DEL PAPA                        17391
       him early on, and because of Mr. Dewey and
       because of Ms. O’Neill’s relationship with Mr.
       Dewey and because of all the information that got
       wherever it got, I can understand why Mr. Plumlee
       felt like he did. I doggone sure can. If that issue
       hadn’t been, in my view at least, foreclosed in the
       Supreme Court on the direct appeal, maybe it would
       be a different kettle of fish. But that is not where we
       are.5

   After exhausting review in the state courts, Plumlee filed
this petition for a writ of habeas corpus in federal district
court. The court denied the petition and rejected each of
Plumlee’s seven asserted grounds for relief. The court ana-
lyzed Plumlee’s irreconcilable conflict claim under Supreme
Court and Ninth Circuit precedent on an attorney’s duty of
loyalty. Concluding that Plumlee had failed to show an actual
conflict of interest that adversely affected his attorney’s per-
formance, as required under Cuyler v. Sullivan, 446 U.S. 335,
348 (1980), the district court rejected Plumlee’s claim that the
  5
   Judge Lane’s remarks are not entirely consistent with regard to his
view of the underlying merits of the irreconcilable conflict claim. When
pressed by Plumlee’s habeas counsel to consider this claim, Judge Lane
replied:
      That is rejected. It is rejected for this reason: One of these days
      we are going to realize that there has to be some limit here. Peo-
      ple cannot come in and say, “Gee, it wasn’t the lawyer I wanted.”
      I don’t care. The Public Defender is there for a reason. You get
      the Public Defender. They may not be the best. I happen to think
      they are not too bad. They may not be the best. You may find
      some don’t do the job. That is what they are there for. They get
      paid to do it. That is who you get. If you don’t like it, too bad.
      If you want to hire your own lawyer, hire them.
Given that Judge Lane steadfastly maintained that the issue had already
been settled, these remarks might best be understood as a defense of the
state Supreme Court’s ruling by which the judge considered himself
bound. In any event, Judge Lane never retreated from his characterization
of Plumlee’s distrust of his lawyers as reasonable.
17392                    PLUMLEE v. DEL PAPA
state trial court’s denial of his motion to have outside counsel
appointed had forced him into self-representation.6

   Plumlee appealed, and the district court issued a Certificate
of Appealability under 28 U.S.C. § 2253(c) as to the single
issue now before us. We therefore have jurisdiction under 28
U.S.C. § 2253(a).

                          II.   ANALYSIS

   A district court’s denial of habeas relief is reviewed de
novo. Beardslee v. Woodford, 358 F.3d 560, 568 (9th Cir.
2004). A habeas petitioner under 28 U.S.C. § 2254 cannot
obtain relief based on a claim adjudicated on the merits in
state court unless

      the adjudication of the claim (1) resulted in a deci-
      sion that was contrary to, or involved an unreason-
      able application of, clearly established Federal law,
      as determined by the Supreme Court of the United
      States; or (2) resulted in a decision that was based on
      an unreasonable determination of the facts in light of
      the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

   When applying this standard, we review the “last reasoned
decision by a state court.” Robinson v. Ignacio, 360 F.3d
1044, 1055 (9th Cir. 2004) (citation and internal quotation
marks omitted). In denying Plumlee’s substitution of counsel
claim on state collateral review, the Nevada courts never ana-
lyzed the claim independently of the Nevada Supreme Court’s
  6
    As the remainder of our opinion makes clear, the district court did not
address the gravamen of Plumlee’s claim. Plumlee does not claim that
external commitments compromised his counsel’s loyalty; rather, Plumlee
claims that the complete breakdown in their relationship compromised his
counsel’s ability to act as his advocate at all.
                      PLUMLEE v. DEL PAPA                  17393
single-paragraph discussion of the issue on direct appeal. It is
therefore the Nevada Supreme Court’s opinion that we review
under 28 U.S.C. § 2254.

   “[C]learly established Federal law” under § 2254(d)(1)
refers to “the governing legal principle or principles set forth
by the Supreme Court at the time the state court renders its
decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003).

   [1] The Supreme Court long ago firmly established princi-
ples pertaining to the right to counsel. To be assured of a fair
trial, a criminal defendant “requires the guiding hand of coun-
sel at every step in the proceedings against him.” Gideon v.
Wainwright, 372 U.S. 335, 345 (1963) (citation and internal
quotation marks omitted). The Sixth Amendment “requires
not merely the provision of counsel to the accused, but ‘Assis-
tance,’ which is to be ‘for his defence.’ . . . If no actual
‘Assistance’ ‘for’ the accused’s ‘defence’ is provided, then
the constitutional guarantee has been violated.” United States
v. Cronic, 466 U.S. 648, 654 (1984) (quoting U.S. Const.
amend. VI).

   [2] Supreme Court cases illustrate that constitutionally ade-
quate representation can be vitiated not only where counsel
has a conflict of interest arising from his duty of loyalty to
another client, see, e.g., Cuyler v. Sullivan, 446 U.S. 335, 348
(1980), but also where counsel ceases to “function in the
active role of an advocate.” Entsminger v. Iowa, 386 U.S.
748, 751 (1967). Particularly instructive in the latter regard is
Anders v. California, 386 U.S. 738 (1967), in which the
Supreme Court confronted a California practice of refusing to
appoint substitute appellate counsel where the first appointed
counsel has reviewed the record and has opined to the court
that his client’s appeal is meritless. See id. at 739-740 & n.2.
The Court held that this procedure was constitutionally inade-
quate, because it “did not furnish petitioner with counsel act-
ing in the role of an advocate nor did it provide that full
consideration and resolution of the matter as is obtained when
17394                 PLUMLEE v. DEL PAPA
counsel is acting in that capacity.” Id. at 743 (emphasis
added); see also Cronic, 466 U.S. at 656 (“[T]he adversarial
process protected by the Sixth Amendment requires that the
accused have ‘counsel acting in the role of an advocate.’ ”
(quoting Anders, 386 U.S. at 743)).

   [3] Morris v. Slappy, 461 U.S. 1 (1983), upon which the
State relies, did nothing to undermine the vitality of the
requirement that counsel act as an advocate. In Morris, the
Court rejected the theory that the Sixth Amendment encom-
passes the right to a “meaningful attorney-client relationship,”
and consequently held that the defendant’s Sixth Amendment
rights had not been violated by the trial court’s refusal to
grant a continuance to enable the defendant’s preferred public
defender to represent him. Id. at 12-14. The habeas petitioner
in Morris had initially presented his claim as one of irrecon-
cilable conflict between client and counsel, but the Court
found that the defendant’s allegation of an irreconcilable con-
flict was simply unsupported on the facts of the case. See id.
at 4 (explaining that “[t]he facts shown by the record conclu-
sively rebut” the claim of irreconcilable conflict); id. at 13
(stressing that the defendant had told the trial court he was
“satisfied” with the substitute public defender and had “spe-
cifically disavowed any dissatisfaction with counsel”). In
rejecting the “meaningful relationship” theory on the law and
the irreconcilable conflict theory on the facts, Morris demon-
strates that these two claims are distinct from each other.
Thus, the Court’s holding that a defendant has no right to a
“meaningful relationship” with his attorney in no way sug-
gests a retreat from the principle that the defendant is entitled
to an attorney who acts as his advocate, or a rejection of the
theory that an attorney-client relationship can be so dysfunc-
tional as to render counsel unable to provide the constitutional
minimum of adequate representation in the role of advocate.

  The Court has helpfully summarized the distinction
between the principle of attorney-as-advocate and the “mean-
ingful relationship” claim rejected in Morris:
                     PLUMLEE v. DEL PAPA                 17395
    [I]n evaluating Sixth Amendment claims, the appro-
    priate inquiry focuses on the adversarial process, not
    on the accused’s relationship with his lawyer as
    such. Thus, while the right to select and be repre-
    sented by one’s preferred attorney is comprehended
    by the Sixth Amendment, the essential aim of the
    Amendment is to guarantee an effective advocate for
    each criminal defendant rather than to ensure that a
    defendant will inexorably be represented by the law-
    yer whom he prefers.

Wheat v. United States, 486 U.S. 153, 159 (1988) (citations
and internal quotation marks omitted) (emphasis added). In
other words, an impecunious defendant has no right to ask the
court for a particular lawyer, but whoever is appointed must
act as his advocate.

   [4] Although the Supreme Court, in applying these princi-
ples, has never considered the precise circumstances present
in Plumlee’s case, the Court has explained that “[s]ection
2254(d)(1) permits a federal court to grant habeas relief based
on the application of a governing legal principle to a set of
facts different from those of the case in which the principle
was announced.” Lockyer, 538 U.S. at 76. While the holdings
of the Supreme Court are the indisputable focus of the
“clearly established Federal law” inquiry, we have recognized
that circuit precedent “may be persuasive authority for pur-
poses of determining whether a particular state court decision
is an unreasonable application of Supreme Court law, and
may also help us determine what law is clearly established.”
Robinson, 360 F.3d at 1057 (citations and internal quotation
marks omitted); see also Williams v. Bowersox, 340 F.3d 667,
671 (8th Cir. 2003) (“[T]he objective reasonableness of a state
court’s application of Supreme Court precedent may be estab-
lished by showing other circuits having similarly applied the
precedent.”); Ouber v. Guarino, 293 F.3d 19, 26 (1st Cir.
2002) (“To the extent that inferior federal courts have decided
factually similar cases, reference to those decisions is appro-
17396                 PLUMLEE v. DEL PAPA
priate in assessing the reasonableness vel non of the state
court’s treatment of the contested issue.” (citation and internal
quotation marks omitted)); Matteo v. Superintendent, SCI
Albion, 171 F.3d 877, 890 (3d Cir. 1999) (en banc) (“[W]e do
not believe federal habeas courts are precluded from consider-
ing the decisions of the inferior federal courts when evaluat-
ing whether the state court’s application of the law was
reasonable.”). “Therefore, when faced with a novel situation
we may turn to our own precedent, as well as the decisions
of other federal courts, in order to determine whether the state
decision violates the general principles enunciated by the
Supreme Court and is thus contrary to clearly established fed-
eral law.” Robinson, 360 F.3d at 1057.

   [5] We have elucidated the meaning of the Supreme
Court’s right to counsel decisions in situations in which a
severe conflict between counsel and client is said to deprive
a defendant of his Sixth Amendment rights. In the founda-
tional case on this issue, we held: “[T]o compel one charged
with grievous crime to undergo a trial with the assistance of
an attorney with whom he has become embroiled in irrecon-
cilable conflict is to deprive him of the effective assistance of
any counsel whatsoever.” Brown v. Craven, 424 F.2d 1166,
1170 (9th Cir. 1970) (citing Gideon and Entsminger) (empha-
sis added). A natural corollary of this holding is that where
the erroneous denial of a motion to substitute counsel prompts
a defendant to choose self-representation, reversal of the con-
viction is warranted in spite of the client’s “choice” to repre-
sent himself. United States v. Williams, 594 F.2d 1258, 1260
(9th Cir. 1979) (per curiam). On the duty of a trial court to
appoint substitute counsel in the face of irreconcilable conflict
or complete breakdown in communication between counsel
and client, there is near-unanimity among the circuits. See
United States v. Mullen, 32 F.3d 891, 897 (4th Cir. 1994)
(holding that the trial court abused its discretion in refusing to
appoint substitute counsel where “there was a total breakdown
in communication between [counsel and client]” that “ma[de]
an adequate defense unlikely”); Smith v. Lockhart, 923 F.2d
                         PLUMLEE v. DEL PAPA                        17397
1314, 1320 (8th Cir. 1991) (explaining that a defendant is
entitled to a substitution of counsel where there exists “a con-
flict of interest, an irreconcilable conflict, or a complete
breakdown in communication between the attorney and the
defendant”); United States v. Padilla, 819 F.2d 952, 955 (10th
Cir. 1987) (same); Wilson v. Mintzes, 761 F.2d 275, 280 (6th
Cir. 1985) (same); United States v. Welty, 674 F.2d 185, 188
(3d Cir. 1982) (same); United States v. Young, 482 F.2d 993,
995 (5th Cir. 1973) (same); United States v. Calabro, 467
F.2d 973, 986 (2d Cir. 1972) (same); see also United States
v. Zillges, 978 F.2d 369, 372 (7th Cir. 1992) (in evaluating
motion to substitute counsel, court must consider several fac-
tors, including “whether the conflict between the defendant
and his counsel was so great that it resulted in a total lack of
communication preventing an adequate defense”); United
States v. Allen, 789 F.2d 90, 92 (1st Cir. 1986) (same); cf.
United States v. Graham, 91 F.3d 213, 221 (D.C. Cir. 1996)
(“A defendant [has] the right to effective representation by
appointed counsel, and this right may be endangered if the
attorney-client relationship is bad enough.”).7 These “conver-
gent holdings” (all but one prior to the Nevada Supreme
Court’s 1995 decision on Plumlee’s direct appeal) “reflected
and applied clearly established federal law as determined by
the U.S. Supreme Court” as of the time of the relevant state
court decision. Robinson, 360 F.3d at 1059.

  Having identified the governing legal principles, we must
decide whether the Nevada Supreme Court’s decision was
“contrary to” or “an unreasonable application of” these princi-
  7
    The Eleventh Circuit has not definitely ruled on the viability of an
irreconcilable conflict claim. That court’s most relevant decision to date
is Thomas v. Wainwright, 767 F.2d 738 (11th Cir. 1985). While it cited
the Fifth Circuit’s Young decision for the proposition that a trial court
should inquire into the reasons behind an alleged client-counsel conflict,
the court in Thomas held that, on the facts of that case, no Sixth Amend-
ment violation had occurred because it was the defendant’s own obsti-
nance that had thwarted the trial court’s efforts to understand the alleged
conflict. Id. at 741-43.
17398                 PLUMLEE v. DEL PAPA
ples. A state court’s decision is “contrary to” clearly estab-
lished federal law where the state court “applies a rule that
contradicts the governing law” set forth in Supreme Court
cases or “confronts a set of facts that are materially indistin-
guishable” from a Supreme Court decision and nevertheless
arrives at a different result. Williams v. Taylor, 529 U.S. 362,
405-06 (2000). A state court’s decision involves an “unrea-
sonable application” of clearly established federal law where
the state court “identifies the correct governing legal rule
from [the Supreme] Court’s cases but unreasonably applies it
to the facts of the particular state prisoner’s case,” or “either
unreasonably extends a legal principle from [Supreme Court]
precedent to a new context where it should not apply or
unreasonably refuses to extend that principle to a new context
where it should apply.” Id. at 407. Under the “unreasonable
application” prong, relief may not be granted unless the state
court decision was “objectively unreasonable,” as opposed to
merely erroneous or even clearly erroneous. Lockyer, 538
U.S. at 75-76.

   In this case, the Nevada Supreme Court’s application of the
imperatives we have identified from the Supreme Court’s
right-to-counsel jurisprudence — namely, counsel who is an
advocate for the defendant, Anders, 386 U.S. at 743; Ents-
minger, 386 U.S. at 751, and who provides “actual Assistance
for the accused’s defence,” Cronic, 466 U.S. at 654 (citation
and internal quotation marks omitted) — was objectively
unreasonable.

   [6] Stemming from Plumlee’s objectively reasonable belief
that his lawyers had betrayed him, the lack of trust on both
sides was so severe that Plumlee’s attorney not only corrobo-
rated Plumlee’s claim that the relationship had broken down,
but even made his own motion to be relieved. Cf. United
States v. Moore, 159 F.3d 1154, 1160 (9th Cir. 1998) (finding
irreconcilable conflict where counsel told the court: “it seems
to me that if Mr. Moore is forced to go to trial now with me
as his attorney, that he will be denied a fundamental right; that
                     PLUMLEE v. DEL PAPA                  17399
is, to have counsel, effective, a zealous counsel”); United
States v. D’Amore, 56 F.3d 1202, 1206 (9th Cir. 1995) (find-
ing irreconcilable conflict where counsel testified to his “in-
ability to represent Defendant D’Amore in this matter”),
overruled on other grounds, United States v. Garrett, 179
F.3d 1143, 1145 (9th Cir. 1999) (en banc); United States v.
Walker, 915 F.2d 480, 483-84 (9th Cir. 1990) (finding irrec-
oncilable conflict where counsel told the court: “I do believe
that there is, given his refusal to confer with me, there is a
[sic] irreconcilable difference that does prevent me from rep-
resenting him”), overruled on other grounds, United States v.
Nordby, 225 F.3d 1053, 1059 (9th Cir. 2000), in turn over-
ruled, United States v. Buckland, 289 F.3d 558, 568 (9th Cir.
2002) (en banc). After Plumlee went pro se, Gregory strenu-
ously objected to being appointed stand-by counsel. Grego-
ry’s words are notable:

    To order us to be stand-by counsel, in effect, gives
    him no stand-by counsel. . . . [H]e doesn’t trust us
    and, frankly, Judge, I don’t trust the relationship that
    I have with Mr. Plumlee. . . . I am going to beg the
    Court to appoint outside counsel to act as legal advi-
    sor for Mr. Plumlee.

(emphasis added).

   [7] Even more compelling than Gregory’s assessment were
the words of the trial judge himself, who, during the state
habeas proceedings, took the unusual step of second-guessing
his own previous denial of Plumlee’s motion:

    [I]t is clear Mr. Plumlee . . . didn’t like or trust the
    Public Defender’s Officer for reason. And based
    upon certainly where he was sitting, I can’t disagree
    he had a right to feel that.

    ...
17400                    PLUMLEE v. DEL PAPA
      [B]ecause of Mr. Dewey and because of Ms.
      O’Neill’s relationship with Mr. Dewey and because
      of all the information that got wherever it got, I can
      understand why Mr. Plumlee felt like he did. I dog-
      gone sure can. If that issue hadn’t been, in my view
      at least, foreclosed in the Supreme Court on the
      direct appeal, maybe it would be a different kettle of
      fish.

(emphasis added).

  Plumlee’s relationship with the members of the Washoe
County Public Defender’s Office was broken beyond repair.
Plumlee knew it. Gregory knew it. By the time Judge Lane
had finished with the case, he knew it too.

   This is not a case in which the client-counsel conflict
resulted simply from the defendant’s obstinance or delaying
tactics. To the extent Plumlee did not cooperate with the law-
yers of the Public Defender’s Office, his behavior was an
inevitable by-product of his apprehensions — which the very
judge who denied Plumlee’s motion to substitute counsel later
indicated were reasonable — about his lawyers’ loyalty and
willingness to be true advocates for him. Plumlee believed
that two of his lawyers had betrayed him and that another
thought he was crazy. Though Judge Lane ultimately found
that Plumlee’s suspicions of disloyalty were untrue, the judge
“doggone sure” could “understand why Mr. Plumlee felt like
he did.”

   The conflict that resulted was acute. Addressing the judge
in open court, Steven Gregory likened the Public Defender’s
representation of Plumlee to no representation at all. We must
agree.8
  8
   Recently, in United States v. Gonzalez-Lopez, 126 S. Ct. 2557 (2006),
the Supreme Court reaffirmed that the Sixth Amendment guarantees not
only the right to legal counsel, but also the distinct right of a criminal
                          PLUMLEE v. DEL PAPA                        17401
   [8] Under these unusual circumstances, holding that Plum-
lee received representation that comported with the Sixth
Amendment guarantee of counsel who is an advocate for the
defendant, Anders, 386 U.S. at 743; Entsminger, 386 U.S. at
751, and who provides “actual Assistance for the accused’s
defence,” Cronic, 466 U.S. at 654 (citation and internal quota-
tion marks omitted), was not merely erroneous but objectively
unreasonable. See Lockyer, 538 U.S. at 75-76. A defendant
simply cannot be expected to cooperate with attorneys he rea-
sonably believes are working behind his back to undermine
his defense. In this case, Plumlee’s reasonable perception of
this type of betrayal — on the part of not one but two differ-
ent attorneys in the Washoe County Public Defender’s Office
— led to an obvious and extreme conflict that constructively
deprived Plumlee of any meaningful representation as the
Supreme Court has understood that term.9

defendant to be represented by his attorney of choice. Writing for the
majority, Justice Scalia further held that “erroneous deprivation of the
right to counsel of choice” is structural error requiring the reversal of a
subsequent conviction. Id. at 2564. The Court also explicitly noted that the
right to counsel of choice “does not extend” to cases in which defendants
“require counsel to be appointed for them.” Id. at 2565.
   Plumlee’s claim is different. He was deprived entirely of legal counsel.
The deprivation he suffered is different in kind and even greater than that
suffered by Gonzalez-Lopez. To be sure, Plumlee claims that he did not
want to be represented by his particular attorney. But the constitutional
violation was not that he was denied “the right to counsel of [his] choice.”
Id. at 2562. Instead, it was that the justifiable distrust of his attorney
became so acute that Plumlee was denied his clearly established Sixth
Amendment right to have an attorney “acting in the role of an advocate.”
Anders, 386 U.S. at 743.
   9
     We note that the same result obtains if we apply our own circuit’s test
for evaluating the denial of a motion to substitute counsel. Under this test,
we consider three factors: (1) the timeliness of the motion, (2) the ade-
quacy of the court’s inquiry into the conflict between client and counsel,
and (3) the extent of the conflict itself. Moore, 159 F.3d at 1158-59.
   Here, there is no question that Plumlee’s motion was timely, as he made
it on three separate occasions commencing more than a month before trial
17402                     PLUMLEE v. DEL PAPA
   [9] Having shown that an irreconcilable conflict with his
lawyer deprived him of actual assistance of counsel, a habeas
petitioner need not make the further showing that the trial
judge’s erroneous refusal to appoint substitute counsel
resulted in prejudice, because “[a]ctual or constructive denial
of the assistance of counsel altogether is legally presumed to
result in prejudice.” Strickland v. Washington, 466 U.S. 668,
692 (1984); see also Moore, 159 F.3d at 1158.10

was originally scheduled to begin. See, e.g., id. at 1159, 1161 (finding
timely a motion to substitute counsel made two and a half weeks before
trial); D’Amore, 56 F.3d at 1206-07 (finding timely a motion made on the
eve of a probation revocation hearing where the defendant had attempted
to communicate his request to the court ten days earlier).
   The adequacy of the trial judge’s inquiry here presents a closer ques-
tion. By the time he denied Plumlee’s final motion to substitute counsel,
Judge Lane had discussed the conflict with both Plumlee and his attorney,
but some of the inquiry inappropriately focused on counsel’s competence
rather than the conflict between client and counsel, see United States v.
Adelzo-Gonzalez, 268 F.3d 772, 778 (9th Cir. 2001); Walker, 915 F.2d at
483, and the judge did not question client and counsel “privately and in
depth,” Moore, 159 F.3d at 1160.
   It is the third factor, the extent of the conflict, that tips the scales
strongly in Plumlee’s favor, as our main analysis makes clear.
   By noting the confluence of our analysis of Plumlee’s claim with well-
established circuit law, we do not mean to suggest that we are faulting the
Nevada Supreme Court for failing to analyze Plumlee’s claim precisely as
we would have. Applying our own test and arriving at the result that
Supreme Court precedent dictates merely serves to buttress our conclusion
that the Nevada Supreme Court’s decision was an objectively unreason-
able application of clearly established Supreme Court law.
   10
      Although we refused to apply a per se prejudice rule to the irreconcil-
able conflict claim in Schell v. Witek, 218 F.3d 1017 (9th Cir. 2000) (en
banc), that case involved a defendant’s counsel-substitution motion that
the court had essentially lost. Id. at 1021, 1025-26. We therefore remanded
for an evidentiary hearing regarding the extent of the conflict and whether
the conflict resulted in the constructive denial of counsel. Id. at 1027-28.
Importantly, we noted: “In the event that the trial court determines that a
serious conflict did exist that resulted in the constructive denial of assis-
tance of counsel, no further showing of prejudice is required.” Id. at 1027
(citing Strickland, 466 U.S. at 692).
                      PLUMLEE v. DEL PAPA                  17403
   The trial court violated Plumlee’s Sixth Amendment right
to counsel by refusing to appoint substitute counsel in the face
of an irreconcilable conflict between Plumlee and his attor-
ney. As a result, Plumlee’s decision to represent himself can-
not be considered voluntary, and his conviction therefore
cannot stand. Williams, 594 F.2d at 1260.

   Before concluding, we feel we must briefly respond to the
dissent’s accusations that we are distorting the facts, introduc-
ing a subjective and “rudderless” standard into the law, and
inviting “volumes of litigation” by encouraging defendants to
concoct conspiracy theories about their defense attorneys.

   As to our interpretation of the facts, the dissent’s criticism
is largely directed at a straw man. Specifically, the dissent
characterizes our opinion as crediting Plumlee’s suspicions
about his lawyers’ perfidy as actually based on fact. We make
no such contention. Rather, we conclude only that Plumlee’s
suspicions were objectively reasonable. This conclusion is
relevant to demonstrate that “the conflict was not of [the
defendant’s] own making,” a finding that would defeat Plum-
lee’s claim of entitlement to substitute counsel. Schell v.
Witek, 218 F.3d 1017, 1026 (9th Cir. 2000) (en banc).

   According to the dissent, by considering Plumlee’s “objec-
tively reasonable belief” in evaluating whether the irreconcil-
able conflict was of Plumlee’s own making, we have applied
a subjective and “rudderless” standard. This charge relies on
a highly selective reading of our opinion. In particular, the
dissent ignores the phrase “objectively reasonable,” which we
have deliberately employed to modify “belief.” The dissent
also mischaracterizes our opinion as suggesting that a defen-
dant’s beliefs alone entitle him to new counsel. We have said
nothing of the kind. What entitled Plumlee to new counsel
was not the fact of Plumlee’s suspicions themselves (however
reasonable) but the irreconcilable conflict these suspicions
engendered.
17404                PLUMLEE v. DEL PAPA
   Finally, despite the dissent’s dire predictions, we do not
open the door for defendants and habeas petitioners to flood
the courts with Sixth Amendment claims by conjuring up
groundless fears about their attorneys. We have never held
that a defendant can simply manufacture a conflict out of thin
air and demand new counsel; we certainly do not so hold
today. A defendant is simply not entitled to new counsel if
“the conflict was . . . of [the defendant’s] own making.”
Schell, 218 F.3d at 1026. As our discussion indicates, the con-
flict between Plumlee and his lawyers arose from objectively
reasonable (though not necessarily accurate) suspicions,
rather than from a self-serving attempt by Plumlee to sabotage
his attorney-client relationship in order to obstruct or delay
the proceedings. We cannot imagine that the extraordinary
circumstances present here — appointed counsel who precipi-
tously withdraws to accept a position with the prosecutor’s
office, another public defender’s continuing close relationship
with the defendant’s roommate (a potential suspect in the
case), the resulting and fully understandable incapacity of the
second appointed counsel to gain the defendant’s trust, and
finally the second counsel’s heartfelt report to the court that
his representation of the defendant is the equivalent of no rep-
resentation at all — will often, if ever, be replicated, or that
our opinion could spawn the “volumes of litigation” our dis-
senting colleague fears.

                    III.   CONCLUSION

   [10] The Sixth Amendment entitles a defendant to counsel
who “function[s] in the active role of an advocate.” Entsm-
inger, 386 U.S. at 751. This is clearly not what Plumlee got.
The trial court should have appointed new counsel for Plum-
lee; its failure to do so deprived Plumlee of his right to coun-
sel under the Sixth Amendment. The Nevada Supreme
Court’s ruling to the contrary “involved an unreasonable
application of clearly established Federal law, as determined
by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1) (internal punctuation modified).
                     PLUMLEE v. DEL PAPA                  17405
   [11] We therefore reverse and remand with instructions to
grant a conditional writ of habeas corpus ordering that peti-
tioner be released unless the state retries him within a reason-
able time as set by the district court.

  REVERSED AND REMANDED.
PLUMLEE v. DEL PAPA           17407
                      Volume 2 of 2
17408                 PLUMLEE v. DEL PAPA
BEA, Circuit Judge, dissenting:

   Bypassing the clear restraints enacted by Congress in
AEDPA, and fashioning a new rule raising a defendant’s sus-
picions and personal pique to constitutional dimensions, the
majority orders the release of Plumlee thirteen years after he
was imprisoned—for two terms of life without the possibility
of parole—for robbing and murdering Wilbur Richard Beard.
Were that not enough, the majority’s “irreconcilable conflict”
rule augurs innumerable problems for public defenders and
trial courts; if allowed to stand, it will generate volumes of lit-
igation for both direct and collateral appeals for years to
come.

   I fundamentally disagree with the majority’s presentation
of the facts, their reading of the law, and their conclusion that
the Nevada Supreme Court’s decision rejecting petitioner
Plumlee’s “irreconcilable conflict” claim was “an unreason-
able application of clearly established Federal law” under the
Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), 28 U.S.C. § 2254(d)(1).

   First, the facts. The majority skews their rendition of the
facts by largely relying on only one version of the story — the
story presented by Plumlee. The majority fails to consider the
wealth of evidence—presented by numerous witnesses other
than Plumlee—that contradict Plumlee’s claims of conflicts
with, and improprieties by, the Washoe County Public
Defender’s Office (“Public Defender”). Had the majority con-
sidered the full record, they could not have engaged in their
exercise of second-guessing the state court’s factual findings.
Put simply: the evidence contrary to Plumlee’s claims sup-
plies the “reason” that makes the state court’s findings not an
“unreasonable determination of the facts.”

   Second, the law. The majority sets forth a rudderless, sub-
jective rule for finding an “irreconcilable conflict” between a
criminal defendant and his counsel, focusing solely on
                        PLUMLEE v. DEL PAPA                       17409
whether the defendant had a “reasonable” belief that his coun-
sel could not effectively represent him regardless whether the
“reason” for such belief was based on nothing but the defen-
dant’s result-driven suspicions. This novel rule radically
expands upon the “irreconcilable conflict” doctrine and is
unsupported—and indeed conflicts—with U.S. Supreme
Court precedent and our own precedent. Contrary to the rule
adopted by the majority, a finding of an “irreconcilable con-
flict” requires specific, objective evidence of a conflict—one
not caused by the defendant—which rises to such a level that
counsel could not or would not act as an effective advocate
account the conflict.

     For those reasons, I respectfully dissent.

I.       The Facts

   Because I disagree with the majority’s presentation of the
facts, I first consider the scope of our review under 28 U.S.C.
§ 2254(d)(2).1 Deference to the state court’s factual findings
is the hallmark of that section. “[A] federal court may not
second-guess a state court’s fact-finding process unless, after
review of the state-court record, it determines that the state
court was not merely wrong, but actually unreasonable.” Tay-
lor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004).

  The majority relies upon three claimed sources of conflict
between Plumlee and his appointed counsel from the Public
Defender. It next references statements made by Judge Mills
Lane III, who presided over Plumlee’s trial and state habeas
proceedings. Last, it cites statements made by Steven Greg-
ory, Plumlee’s second-appointed Public Defender attorney.
On the basis of those claims and statements, the majority con-
     1
   Under section 2254(d)(2), we have the authority to grant a writ of
habeas corpus where the state court decision “was based on an unreason-
able determination of the facts in light of the evidence presented in the
State court proceeding.”
17410                   PLUMLEE v. DEL PAPA
cludes an “irreconcilable conflict” existed between Plumlee
and the Public Defender because Plumlee “reasonably and in
good faith believed that members of the [Public Defender]
were leaking information about his case to another suspect in
the case and to the District Attorney . . . [and t]he resulting
distrust that arose between Plumlee and his appointed [Public
Defender] attorney was such that the attorney himself likened
his representation of Plumlee to no representation at all.”
Majority op. at 17383. In reaching that conclusion, the major-
ity disregards the voluminous evidence suggesting Plumlee’s
distrust was based on incidents that either did not occur or
were fabricated by Plumlee, and misrepresents the context in
which the statements were made by Gregory and Judge Lane.
I discuss below each of Plumlee’s claimed sources of conflict
relied upon by the majority and place into correct context the
statements made by Judge Lane and Gregory.

  A.       Plumlee’s Three Claims of Conflict, Each
           and All Uncorroborated, and Overwhelmingly
           Contradicted by the Evidence

      1.    The O’Neill “Leak”

   The majority begins with Plumlee’s claim that Shelly
O’Neill, the chief public defender with the Public Defender,
divulged confidential information to John Dewey, who was a
friend of O’Neill and Plumlee’s former roommate. The major-
ity states that “according to Plumlee’s sister, Dewey said that
O’Neill had told him that Plumlee had implicated Dewey in
the murder, and that O’Neill had suggested Dewey should
seek legal counsel.” Majority op. at 17384.

   This claim is supported by only two statements, both made
by Plumlee. First, Plumlee stated at a pre-trial hearing that
Dewey told him that O’Neill told Dewey “he should contact
a lawyer because [Plumlee] was implicating him in the mur-
der.” (ER 60.)2 At the later evidentiary hearing on his state
  2
   Although it is customary to eliminate record citations in published
opinions because few readers have access to the original record sources,
                         PLUMLEE v. DEL PAPA                         17411
habeas petition, Plumlee contradicted himself and testified
that his sister told him she had “talked to John Dewey. John
Dewey had informed her Shelly O’Neill . . . had said that I
had implicated him in the murder.” (ER 162.)

   The unreliability of this claim is immediately evident.
Plumlee’s testimony at the evidentiary hearing is flatly incon-
sistent with his first version, and it is also not just hearsay, it
is quadruple hearsay. Notably, Plumlee’s sister never testified.3

   Two witnesses controverted Plumlee’s claim. Dewey testi-
fied and denied that O’Neill told him to seek legal counsel or
not to talk to Plumlee.4 (ER 145-47.) Dewey explained he was
friends with Plumlee and O’Neill, and when Plumlee was first
accused of murder, Dewey took Plumlee to Dean Heidrich,
O’Neill’s husband and an attorney, for legal advice. (ER 141-
143.) Knowing that Plumlee could not afford an attorney,
Dewey also spoke to O’Neill regarding how Plumlee could
obtain a public defender. (ER 144, 148.)

   O’Neill also testified and denied that Dewey ever came to
her to tell her he was a suspect in the crime, nor did Dewey
tell her Plumlee implicated him in the murder. (ER 187.) Nor

I make an exception here because of the importance of accuracy in setting
forth the facts, and to allow the majority the opportunity to point out
where I have misread the record. Citations to the Excerpts of Record filed
with this court are abbreviated as “ER.” I note other sources and their
abbreviations as they arise.
   3
     Indeed, the state attorney objected to Plumlee’s testimony on hearsay
grounds, but the state court allowed it. (ER 162.) Plumlee’s counsel later
attempted to introduce an affidavit from Plumlee’s sister, but the court
denied introduction of the affidavit as hearsay. (Tr. of Post-Conviction
Hr’g, Dec. 4, 1997, (hereinafter “PCH”) at 81.) One could suppose the
state court judge allowed Plumlee’s earlier testimony because it did not
prejudice Plumlee, and had so little probative weight it would also not
prejudice the state.
   4
     Indeed, Dewey testified he later learned he was a suspect in the murder
not from O’Neill, but from the Sparks Police Department. (ER 152.)
17412                    PLUMLEE v. DEL PAPA
did she recall telling Dewey that Plumlee had accused him or
that Dewey was a suspect in the murder. (ER 189.) To the
contrary, O’Neill corroborated Dewey’s testimony that
Dewey and she met to discuss only how Plumlee could
acquire a public defender and obtain release on bail.5 (ER
193.)

  In written findings of fact,6 the state habeas court found:
“Shelly O’Neill did not receive or reveal any confidential
communications from Plumlee at any time about Plumlee’s
case, nor did she reveal any confidential communications to
anyone, particularly Plumlee’s friend, Mr. Dewey.” (Supple-
mental Excerpts of Record (hereinafter “SER”) Ex. 5 at 2.)

   Putting on one side Plumlee’s contradictory claims of
treachery, and on the other Dewey and O’Neill’s testimony,
can we honestly say the state court made an “unreasonable
determination of the facts” in choosing to believe Dewey and
O’Neill’s testimony over Plumlee’s? Clearly it was not unrea-
sonable for the state court to find there was no basis for a con-
flict between Plumlee and the Public Defender because of
O’Neill’s contact with Dewey.
  5
     The majority also relies on testimony by David Allison, Plumlee’s
first-appointed public defender, that he “had been concerned with possible
impropriety stemming from Shelly O’Neill’s relationship with John
Dewey,” and had so confronted O’Neill. Majority op. at 17390. The
majority’s reliance is misplaced; Allison’s suspicions arose only from
Plumlee’s own statements to Allison. Plumlee told Allison that someone
in the Public Defender had leaked privileged information to Dewey. (ER
198.) Allison knew O’Neill was friends with Dewey and thus confronted
O’Neill, but Allison later testified “the information that had flowed
[between O’Neill and Dewey] was information that Ms. O’Neill had from
just being a lawyer. She was talking about procedural matters in general,
legal subjects. Nothing — there was not privileged information leaking
from the [Public Defender], and that sort of settled the matter.” (ER 199.)
   6
     After the evidentiary hearing on Plumlee’s state habeas petition, Judge
Lane issued and signed a twelve-page written findings of fact and conclu-
sions of law. This document, largely ignored by the majority, contains spe-
cific findings of fact controverting most of Plumlee’s claims of conflict
with the Public Defender.
                     PLUMLEE v. DEL PAPA                   17413
    2.   The Allison “Leak”

  Second, the majority states:

    According to Plumlee, Allison lied to him about the
    fact that he would be taking [a job at the Washoe
    County District Attorney’s Office (“District Attor-
    ney”)]. Prior to Allison’s departure . . . , Plumlee
    also suspected that Allison was leaking information
    to the District Attorney’s Office. Plumlee’s suspi-
    cions arose because he had told Allison about the
    potential evidentiary value of his car and evidence
    that might be in it, and shortly thereafter, the vehicle,
    then in police custody, was destroyed.

Majority op. at 17384.

   Again, these claims of conflict are supported only by Plum-
lee’s own statements. First, at the state evidentiary hearing,
Plumlee testified Allison lied to him when Plumlee asked if
Allison was going to take a position with the District Attor-
ney. (ER 173-74.) Yet Allison denied ever lying to Plumlee
about taking a position with the District Attorney. (PCH at
109.) He confirmed that while he was representing Plumlee,
he received a job offer from the District Attorney, and the
offer was “to take effect virtually immediately.” (PCH at 108,
111.) Allison also testified he had been seeking a position at
the District Attorney for over two years (before representing
Plumlee), that he accepted the offer immediately, and Allison
then told Plumlee “this would not affect [Plumlee’s] case in
any way. [Allison] would not be involved with anyone that
had anything to do with [Plumlee’s case] in the District Attor-
ney’s Office.” (PCH at 108-09.) In written findings of fact,
the state court found that when Allison took the position at the
District Attorney, he had no contact with Plumlee or his case,
and Plumlee’s claim he was never informed of the job switch
was not credible. (SER Ex. 5 at 6.)
17414                    PLUMLEE v. DEL PAPA
   Second, in a pre-trial motion to substitute counsel,7 Gregory
averred generally that Plumlee told him that Allison divulged
confidential information to the District Attorney. (ER 41.)
Beyond that general averment, Plumlee stated only once dur-
ing the state evidentiary hearing that Allison divulged infor-
mation to the District Attorney regarding the potential
exculpatory value of the vehicle. Plumlee testified: “It was my
belief that information was being passed on to the [District
Attorney], such as when I informed him of the vehicle’s
potential value, the vehicle no longer existed.” (Tr. of Post-
Conviction Hr’g, Dec. 4, 1997, (hereinafter “PCH”) at 46.)
After that statement, Plumlee never again claimed Allison
conspired with the District Attorney to destroy Plumlee’s
vehicle. Plumlee did not allege that claim in his federal
habeas petition, (ER 24-25) nor did he argue that claim before
this court in his briefs. Instead, Plumlee argued only that Alli-
son provided ineffective assistance of counsel—separate from
his “irreconcilable conflict” claim, and not at issue here—by
failing to preserve potentially exculpatory evidence in the
vehicle. (ER 21.)

   Plumlee’s “divulging information” claim was flatly contro-
verted by defense counsel Gregory and Allison. At a pre-trial
hearing, Gregory told the state court that he spoke with Alli-
son and the prosecutor regarding Plumlee’s claim of confiden-
tiality breaches; both individuals assured Gregory that Allison
had not discussed and would not discuss the case with the
District Attorney. (ER 48.) In accepting those representations,
the state court found Allison did not divulge any information
to the District Attorney. (ER 51.)

   Plumlee later filed a motion to disqualify the District Attor-
ney from prosecuting the case on the ground Allison had ear-
lier represented Plumlee but then took a position with the
  7
    Plumlee brought multiple motions to substitute counsel, variously styl-
ing them “Motions to Relieve” and “Motions to Be Relieved.” For clari-
ty’s sake, I refer to them generally as motions to substitute.
                     PLUMLEE v. DEL PAPA                  17415
District Attorney. (Mot. to Disqualify, June 5, 1992, at 1.) At
the hearing on the motion, Allison testified he never divulged
any privileged information regarding Plumlee to the prosecu-
tor, any other person in the District Attorney, or anyone in
law enforcement. (Tr. of Hr’g on Mot. to Disqualify, June 9,
1992, at 4-5.) The trial court denied the motion, finding no
reason to disqualify the District Attorney. (Id. at 6.)

   After the state evidentiary hearing, the trial court found in
written findings of fact that “[t]he police released Plumlee’s
vehicle to the lienholder, but without the knowledge or con-
sent of Allison.” (SER Ex. 5 at 5.) The court also found “the
release of Plumlee’s vehicle was not the result of bad faith or
connivance on the part of the police or the prosecution.” (SER
Ex. 5. at 6.)

   Again, putting on one side Plumlee’s claims that Allison
lied to him about accepting a position with the District Attor-
ney and that Allison divulged information regarding Plum-
lee’s vehicle to the District Attorney, and on the other
Allison’s denial that he lied to Plumlee, and Allison’s and
Gregory’s denials that either informed or connived with the
District Attorney to destroy Plumlee’s vehicle, can we hon-
estly say the state court made an “unreasonable determination
of the facts” in choosing to believe Allison’s and Gregory’s
testimony over Plumlee’s? Clearly, it was not unreasonable
for the state court to believe Allison and Gregory and to dis-
believe Plumlee, leading it to find there was no basis for a
conflict between Plumlee and the Public Defender.

    3.   The Gregory Bail Order Denial

   Third, the majority states: “Gregory, Plumlee’s second-
appointed counsel at the [Public Defender], denied the exis-
tence of a bail order for Plumlee. Plumlee claims that when
he insisted it existed, Gregory told him he needed psychiatric
treatment. The next morning, the District Attorney produced
a copy of the order.” Majority op. at 17384.
17416                     PLUMLEE v. DEL PAPA
   One could interpret this claim in two ways. First, one could
infer discord in the attorney-client relationship if Gregory was
telling Plumlee he needed psychiatric treatment. Second, one
could infer even greater discord, even an “irreconcilable con-
flict,” if Gregory was conspiring with the prosecution by
denying the existence of a bail order for Plumlee, thus imped-
ing Plumlee’s defense by keeping him in jail when a bail
order was outstanding.

    But again, Plumlee’s claim is supported only by his own
statements. At a pre-trial hearing, Plumlee claimed Gregory
lost the bail order, but Plumlee found it, told Gregory about
it, and the next day the prosecutor coincidentally produced a
copy of it. (ER 60-61.) Notably, Plumlee made no statement
at the pre-trial hearing that Gregory told Plumlee he needed
“psychiatric treatment.” At the conclusion of the hearing, the
trial court concluded the loss of the bail order was a result of
miscommunication, not of any conspiracy.8 (ER 61.)

   At the state evidentiary hearing, Plumlee repeated his claim
regarding the bail order, but added that when he informed
Gregory that he had found the bail order, Gregory told Plum-
lee he “needed psychiatric treatment, because no bail order
existed.” Plumlee also testified he told Gregory not to discuss
the discovery of the bail order with the prosecutor, but the
next morning, the prosecutor coincidentally claimed to have
found the order. (ER 169-70.)
   8
     Indeed, the loss of the bail order resulted from the state court’s error,
not that of the Public Defender. At Plumlee’s arraignment, the state court
took the issue of bail under advisement, (Arraignment Tr., June 11, 1991,
at 5-6), then later issued an order stating “bail should remain as is.”
(Order, June 25, 1991, at 1.) The court later realized bail had not yet been
set and issued an order setting bail at $100,000. (Order, July 2, 1991, at
1) (also found at ER 35.) Indeed, during one of the bail hearings, Gregory
noted the bail order had gone missing, the state court could not find it in
its files, but Gregory later received a copy of the order from the prosecutor
when the prosecutor found it in his files. (Tr. of Hr’g on Mot. to Reduce
Bail, June 9, 1992, at 7.)
                     PLUMLEE v. DEL PAPA                  17417
   Yet again, this claim was controverted by Gregory. Greg-
ory denied having any communication with the District Attor-
ney regarding the bail order. (ER 66.) Plumlee’s statement
that Gregory told him he needed “psychiatric treatment” was
not raised during Gregory’s direct or cross-examination at the
evidentiary hearing.

   Thus, the only evidence supporting this claim is Plumlee’s
own testimony. Plumlee did not raise the “psychiatric treat-
ment” story until long after the statement was purportedly
made, and Gregory denied having any communication with
the District Attorney regarding the bail order.

   Again, putting Plumlee’s relation of events on one side, and
Gregory’s on the other, can we say the state court made an
“unreasonable determination of the facts” in accepting Grego-
ry’s version? Clearly, it was not unreasonable for the state
court to determine the lost bail order was a miscommunica-
tion rather than a conspiracy between the Public Defender and
the District Attorney.

  B.   Statements Made by Judge Lane

   In addition to the three claims discussed supra, the majority
also relies upon statements made by Judge Lane at the eviden-
tiary hearing over which he presided. The majority states that
Judge Lane’s comments

    suggested that Plumlee’s distrust of the [Public
    Defender] was justified. Though Judge Lane recog-
    nized that Plumlee had given his lawyers conflicting
    accounts of his involvement with the murder, and the
    judge ultimately credited both David Allison’s testi-
    mony that he had been candid with Plumlee about
    his plans to join the [District Attorney] and Shelly
    O’Neill’s testimony that she had not leaked informa-
    tion about Plumlee’s case, the judge’s remarks indi-
17418                 PLUMLEE v. DEL PAPA
    cate the reasonableness of Plumlee’s apprehensions
    about the [Public Defender].

Majority op. at 17388-89; see id. at 17400 (stating “the very
judge who denied Plumlee’s motion to substitute counsel later
indicated [Plumlee’s apprehensions] were reasonable.”).

   The majority reaches that conclusion by engaging in a
selective and isolated reading of the evidentiary hearing tran-
script. Taken in proper context, Judge Lane neither suggested
Plumlee’s distrust of the Public Defender was justified, nor
did his remarks “indicate the reasonableness” of Plumlee’s
distrust. What follows is an expanded passage of the transcript
cited in part by the majority. To place it into context, the pas-
sage reflects comments made by Judge Lane at the close of
Plumlee’s presentation of evidence (which the majority to
their credit recognizes), but before the state presented any wit-
nesses or argument. The portions quoted by the majority are
in regular type, the omitted portions are in italics, and I under-
line several passages which I consider telling:

    THE COURT: . . . I will tell you right now, I am not
    going to [make any findings yet], because I am not
    sure what it is going to be yet until I hear some fur-
    ther stuff, I am not going to give any preview what
    my decision is. I will tell you right now, I was aware
    of this a little bit while this was going on. I wasn’t
    aware what the depth of it was. We didn’t have it
    flushed out. You have done a good job flushing it
    out.

      In my view, Mr. Allison did not do the kind of job
    a good, first rate defense counsel would do. That is
    not disposistive. [sic] I will make that statement right
    here on the record for anybody to see.

      Number two, I think that Ms. O’Neill and the
    [Public Defender] was [sic] in dangerous waters.
                     PLUMLEE v. DEL PAPA                  17419
    Certain inferences that can be drawn from what was
    going on in the case and her relationship or lack
    therefor with Mr. Dewey, what was said, not said to
    various people, I think that is extremely dangerous.
    I further think, and I would like to have him here to
    testify, I probably won’t unless the prosecution is
    going to bring him, I think it is terribly improper to
    know, I believe Mr. Allison did know that he was
    going to become a Deputy District Attorney and not
    tell your client that. I think that was extremely out of
    line. I think it is unprofessional. I don’t think any-
    thing is wrong with going from one side of the street
    to the other as long as there are certain professional
    standards which are kept up with and met. I think it
    is inappropriate to tell a client facing a murder
    charge things that aren’t true. And I think that proba-
    bly happened in this case. Knowing Mr. Allison, I
    think it did happen in this case. But I don’t think that
    is dispositive of the issue.

       I also think that your client’s, I don’t want to use
    the word bravado, that is not the word, but your cli-
    ent’s coyness about what his lawyer had to know,
    what his lawyer didn’t have to know is inappropri-
    ate. I mean to say, “All you have got to know is I
    didn’t do it. You get out there and show it,” that is
    not going to get it in my view.

       I don’t know where that leads us. But your client
    didn’t do very much to help himself even when he
    had lawyers that might have been able to help him.
    If I was representing him, I doggone sure would
    want to know everything, bad and good.

(ER 179-80.)

   As noted, Judge Lane made these comments before the
state had presented any witnesses or argument. Immediately
17420                 PLUMLEE v. DEL PAPA
after Judge Lane made the above statements, the state attorney
stated: “I am a little concerned, with all due respect, you
might have decided something about him without evidence in
this case, just deciding on what this guy [Plumlee] said.” (ER
181.) Judge Lane responded: “No. I said I want to hear the
evidence.” (ER 181.) Judge Lane then twice reassured the
state attorney that he had not “prejudged” the merits of Plum-
lee’s claims. (ER 182, 184.)

   The majority’s contention that those comments establish
that Plumlee’s distrust of the Public Defender was “reason-
able” or “justified” are belied by Judge Lane’s insistence that
he had not “prejudged” the merits of Plumlee’s claims, espe-
cially since the comments were made when Plumlee’s case
was in, but the state had yet to present its case. Indeed, at the
conclusion of the evidentiary hearing, Judge Lane issued writ-
ten findings that Allison was candid with Plumlee about tak-
ing a position with the District Attorney, had no contact with
Plumlee or his case after taking a position with the District
Attorney, and O’Neill had not leaked any confidential infor-
mation to Dewey. (SER Ex. 5 at 2, 6.) The majority summa-
rily discounts that contrary evidence.

   In an attempt to support further its conclusion, the majority
also quotes from Judge Lane’s comments at the close of all
of the evidence. I offer below another expanded portion of the
transcript:

    THE COURT: But let me ask you this question,
    which to me goes to the heart of part of your posi-
    tion.

    MS. CARTLEDGE [Plumlee’s attorney]: Yes, sir.

    THE COURT: First, it is clear Mr. Plumlee didn’t
    trust, didn’t like or trust the [Public Defender] for
    reason. And based upon certainly where he was sit-
    ting, I can’t disagree he had a right to feel that. Cer-
                     PLUMLEE v. DEL PAPA                  17421
    tainly he may have felt that way for good reason, at
    least in his own.

       Now when everything finally shook out, he said, “I
    don’t want a lawyer in the [Public Defender].” “I
    said, sorry, if you don’t want a lawyer in the [Public
    Defender]. You pay for your own, otherwise you get
    the Public Defender.” Whether I am right or wrong
    on that, and being right or being wrong is sometimes
    very elastic, the Supreme Court in dismissing the
    appeal I guess, I guess sub silentio is saying the trial
    judge did not commit legal error. So we wind
    through this thing. Ultimately, Mr. Plumlee winds up
    being his own attorney. That is what we wind up
    with. Well, now, that sums up kind of everything. We
    already know that the Supreme Court has said I am
    not wrong by saying you can’t get somebody else. So
    he’s saying, “I don’t want you. I am going to do it
    myself.” Well, if he does it himself, he can’t get up
    and say, “Gee, I had ineffective assistance of coun-
    sel.” He’s the counsel.”

(PCH at 177-78.)

   The majority claims that passage supports the proposition
that Judge Lane “maintained his view that Plumlee’s suspi-
cions had been reasonable.” Majority op. at 17390. Judge
Lane said nothing of the sort. He stated that “based upon cer-
tainly where [Plumlee] was sitting, I can’t disagree he had a
right to feel that.” (PCH 177; see PCH 184 (Judge Lane
stated: “I can understand why Mr. Plumlee felt like he did. I
doggone sure can.”).) All those statements mean is that
because Plumlee was sitting as a defendant in a murder case,
facing a possible life sentence, one could expect him to raise
a claim to the emotional feeling of being betrayed by the Pub-
lic Defender. But apart from this emotion, did Plumlee have
a reason, based on objective fact, to conclude he was being
betrayed? No. As noted above, Judge Lane found O’Neill did
17422                PLUMLEE v. DEL PAPA
not divulge confidential information to Dewey. (SER Ex. 5 at
2.) Judge Lane found Allison did not lie to Plumlee about tak-
ing a position with the District Attorney, nor did he conspire
with the District Attorney to destroy exculpatory evidence.
(SER Ex. 5 at 5-6.) Judge Lane found Gregory did not con-
spire with the District Attorney to hide a lost bail order. (ER
61.) Although Plumlee may have had a subjective distrust of
the Public Defender, Judge Lane found no reason for Plumlee
to conclude he was being betrayed.

   Finally, the majority states that “Judge Lane even sug-
gested that he might be inclined to grant the petitioner had the
state Supreme Court not (in his view) foreclosed the irrecon-
cilable conflict/forced self-representation argument.” Majority
op. at 17390. This is flat wrong.

   Judge Lane did consider the “irreconcilable conflict” issue
foreclosed by the Nevada Supreme Court’s earlier decision,
but then expressly stated that even if he would reconsider the
issue, he would still reach the same conclusion. After Plum-
lee’s counsel insisted Judge Lane could consider the issue
whether the trial court erred in not substituting counsel, Judge
Lane responded:

    Well, it is raised. Ms. Cartledge, you made the
    record. That is rejected. It is rejected for this reason:
    One of these days we are going to realize that there
    has to be some limit here. People cannot come in and
    say, “Gee, it wasn’t the lawyer I wanted.” I don’t
    care. The Public Defender is there for a reason. You
    get the Public Defender. They may not be the best.
    I happen to think they are not too bad. They may not
    be the best. You may find some don’t do the job.
    That is what they are there for. They get paid to do
    it. That is who you get. If you don’t like it, too bad.
    If you want to hire your own lawyer, hire them.

(PCH at 187-88.)
                     PLUMLEE v. DEL PAPA                 17423
   The majority discounts this passage by arguing that it
“might best be understood as a defense of the state Supreme
Court’s ruling by which the judge considered himself bound.
In any event, Judge Lane never retreated from his character-
ization of Plumlee’s distrust of his lawyers as reasonable.”
Majority op. at 17391 n.5. Yet by its plain terms, the passage
contradicts the majority’s conclusion. Even if the issue wasn’t
foreclosed by the Nevada Supreme Court, Judge Lane was not
inclined to grant Plumlee’s petition. Although Judge Lane’s
comments are not packaged in the most sympathetic terms,
his statement that “[o]ne of these days we are going to realize
that there has to be some limit here. People cannot come in
and say, ‘Gee, it wasn’t the lawyer I wanted,’ ” is comparable
with the Nevada Supreme Court’s rejection of Plumlee’s “ir-
reconcilable conflict” claim; that court stated “Appellant
never showed adequate cause justifying appointment of new
counsel, and the court below did not abuse its discretion in
refusing to do so.” (ER 124.)

  C.   Statements Made by Defense Counsel Gregory

   The majority also places special emphasis on Gregory’s
statements that Plumlee did not trust the Public Defender and,
by extension, Gregory. The majority notes in an affidavit
accompanying a motion to substitute, Gregory attested that

    Plumlee distrusted the [Public Defender] and
    believed that members of the office had leaked infor-
    mation about his case. As a result, Gregory
    explained, Plumlee was “unable to establish an
    attorney/client relationship with me or any of my
    colleagues in the [Public Defender]” and was there-
    fore “unable to properly assist counsel in his
    defense.”

Majority op. at 17385. The majority also notes Gregory stated
that “because of Mr. Plumlee’s mistrust with the [Public
Defender] and anyone attached to the [Public Defender], he
17424                PLUMLEE v. DEL PAPA
is unable to properly assist me, therefore, making my efforts
less than effective.” Id. at 17386; see id. at 17387 (Gregory
stated: “The main reason this man wants to go pro per is
because he doesn’t trust us and, frankly, Judge, I don’t really
trust the relationship that I have with Mr. Plumlee. . . . I am
going to beg the Court to appoint outside counsel to act as
legal advisor for Mr. Plumlee.”).

   The reasoning for Gregory’s statements are, of course,
highly relevant in identifying whether an “irreconcilable con-
flict” existed between Plumlee and Gregory; and if so, whose
fault was that? The majority grasps at Gregory’s statements as
support for their finding of an “irreconcilable conflict,” but a
closer look at the statements and their context suggest a dif-
ferent and reasonable conclusion, one accepted by the Nevada
Supreme Court. In rejecting Plumlee’s claim of an “irrecon-
cilable conflict,” the court recognized that “a defendant’s
refusal to cooperate with appointed counsel is no basis for a
claim of inadequate representation.” (ER 124.) The record
supports the conclusion that Plumlee refused to cooperate
with Gregory and the Public Defender, both through contuma-
cious behavior and his intention to commit perjury.

   In his first motion to substitute counsel, Plumlee made no
specific claims against the quality of Gregory’s representa-
tion, other than he mistrusted the entire Public Defender’s
office. (ER 40-42.) At the hearing on the motion, Gregory
stated he had “worked very hard to establish a relationship of
trust with Mr. Plumlee. I think that’s an impossibility because
of certain matters that have occurred in this case.” (ER 47-
49.) Gregory stated part of Plumlee’s mistrust arose from
Plumlee’s suspicions regarding Allison, but Gregory noted
they also arose from “certain matters that are — that I con-
sider serious that would fall under the category of privileged
communications.” (ER 50) (emphasis added.) The state court
denied the first motion to substitute.
                          PLUMLEE v. DEL PAPA                        17425
   The issue of “privileged communications” arose again
when Plumlee brought a second motion to substitute or, in the
alternative, to represent himself. At the hearing on the motion,
Gregory stated “we are in a Catch-22. I can’t disclose . . . that
type of privileged communication. I can just offer myself to
the Court as indicating that I feel that there is real difficulty
with the [Public Defender], myself and Mr. Hylin [another
public defender] representing Mr. Plumlee.” (ER 57) (empha-
sis added.) During this hearing, Plumlee himself conceded he
did not question Gregory’s “excellence in law,” stated twice
he agreed Gregory was competent, and also that he trusted
Gregory. (ER 62, 64-65).9 Indeed, after discussing self-
representation with the court, Plumlee withdrew his motion to
represent himself and the court denied the motion to substi-
tute. (ER 68.)

  The next day, Plumlee renewed his motion to represent
himself, which the court granted,10 appointing Gregory to act
  9
    The majority discounts Plumlee’s expressions of confidence in Greg-
ory as a “slip of the tongue in response to the judge’s vigorous attempt to
talk Plumlee out of going pro se.” Majority op. at 17386 n.2. That reason-
ing flatly contradicts our limited standard of review under AEDPA. Plum-
lee’s own concession regarding the confidence he had in Gregory
contradicts the majority’s conclusion that Plumlee’s other statements of
distrust were made in good faith. Indeed, the concession supports the
Nevada Supreme Court’s conclusion that Plumlee’s conflict with the Pub-
lic Defender was of his own making, rather than as a result of improprie-
ties by the Public Defender. We do not have the authority to review that
conclusion de novo or even for clear error; instead, we have the authority
to grant a writ of habeas corpus only if that conclusion was unreasonable.
See 28 U.S.C. § 2254(d)(2); Lockyer v. Andrade, 538 U.S. 63, 75-76
(2003) (“The gloss of clear error fails to give proper deference to state
courts by conflating error (even clear error) with unreasonableness.”).
   10
      In granting the motion, the state court found that “Plumlee has will-
fully, knowingly, consciously and competently requested he be allowed to
represent himself.” (ER 91-92.) After the evidentiary hearing on Plumlee’s
state habeas petition, the state court issued a written finding that “Plumlee
knowingly and voluntarily waived his constitutional right to counsel.”
(SER Ex. 5 at 11.) Other than Plumlee’s “irreconcilable conflict” claim,
there is no dispute that Plumlee knowingly and voluntarily waived his
right to representation. See Faretta v. California, 422 U.S. 806, 835
(1975).
17426                 PLUMLEE v. DEL PAPA
as stand-by counsel. (ER 77.) Gregory moved to be relieved
because he didn’t “really trust the relationship that I have with
Mr. Plumlee. I feel very uncomfortable talking to him one on
one because of certain things that have occurred that I cannot
relate to the Court . . . .” (ER 77-78) (emphasis added). Greg-
ory also stated “I am going to beg the Court to appoint outside
counsel” for Plumlee. (ER 78.) The court denied Gregory’s
motion to be relieved. (ER 78.)

   As can be expected, at the evidentiary hearing on Plumlee’s
state habeas petition, the state focused upon Plumlee’s diffi-
culties with Gregory. The resulting testimony suggested the
difficulties between Gregory and Plumlee resulted not from
actions on the part of Gregory or the Public Defender, but
instead from Plumlee’s own recalcitrance. During the hearing,
Plumlee admitted he was uncooperative with his counsel and
initially refused to assist them in his defense. (PCH at 54-56.)
Plumlee also admitted to lying repeatedly to his attorneys,
resulting in Gregory having ethical concerns that Plumlee
would perjure himself. (ER 170-71; PCH at 53, 152-54, 162-
64.)

   First, Plumlee testified that in developing his defense the-
ory with Allison, he “told Mr. Allison I am just going by what
the police report said. I let him know from the start that I
wasn’t even going to discuss [the defense theory]. When it
came for trial, that is when we would go over that.” (PCH at
54.) Plumlee also testified he did not consider it important to
tell Allison the truth regarding his defense theory; Plumlee
testified Allison “really did not need to know those certain
facts, no, he did not. . . . All Mr. Allison needed to know was
I did not commit the murder. If Mr. Allison had done any
investigation, it would have showed everything else.” (PCH
at 54-55.)

   Second, Plumlee testified that in 1991, at the beginning of
his representation by the Public Defender, he told Allison he
was not present at the murder scene. (PCH at 53.) Plumlee
                        PLUMLEE v. DEL PAPA                       17427
changed his story around January 1992; this change was pre-
cipitated by the return of DNA evidence from the police lab,
which confirmed the victim’s blood was in Plumlee’s car.11
(PCH at 51, 59-60.) Plumlee then stated he was present at the
scene. (PCH at 53.) Plumlee also testified that around the time
of his pre-trial motions to substitute, Plumlee changed stories
again:

       I had told Gregory what had actually transpired as
       far as the murder was concerned. Gregory said, “Be-
       cause you had not been forthcoming with the [Public
       Defender], I cannot question you on the stand.” He
       said, “This will help you go pro per because, number
       one, if you have to represent yourself, it will become
       a narrative. But what should happen is when you go
       pro per, I will stand up and ask that he appoint stand-
       by counsel outside the [Public Defender].

(ER 170-71.)

   Gregory confirmed Plumlee repeatedly changed his story
and lied to the Public Defender. (PCH at 152-54.) Gregory
testified he had an “ethical reservation” because of Plumlee’s
dishonesty and because Plumlee had stated he intended to tes-
tify at the trial.12 (PCH at 162-63.) Gregory denied, however,
telling Plumlee he couldn’t represent him because of his ethi-
cal reservations. (PCH at 164.) Instead, Gregory testified that
as appointed counsel and later as stand-by counsel, he and the
Public Defender

       did everything in our power to create a defense for
  11
      Gregory confirmed Plumlee initially changed his story around the
time the DNA evidence returned. (PCH at 154-55.)
   12
      In Nevada, trial counsel cannot knowingly adduce perjurious testi-
mony, and can refuse “to offer evidence that the lawyer reasonably
believes is false.” Nev. R. Prof’l Conduct 172. However, if the defendant
represents himself, such an ethical conflict for counsel disappears.
17428                    PLUMLEE v. DEL PAPA
     Mr. Plumlee whenever he came up with a story or a
     variation of a story. The problem was, when we
     would point out to him that he had a fatal hole or
     some sort of illogic in the story, then a week later he
     would have another version. And he had a habit of
     lying to us.13

(PCH at 154.)

   A reasonable conclusion from the foregoing is that Gregory
requested to be relieved not because of his own refusal to rep-
resent Plumlee or present a defense, but because Plumlee
would not cooperate with Gregory or other Public Defender
attorneys, and because Plumlee’s frequent dishonesty raised
ethical problems for Gregory. The Nevada Supreme Court
implicitly adopted such a conclusion when it determined
Plumlee “never showed adequate cause justifying appoint-
ment of new counsel.” (ER 124.) That conclusion was not an
unreasonable determination of the facts under 28 U.S.C.
§ 2254(d)(2).

  D.    Summary

  In sum, Plumlee’s claim of a conflict with the Public
Defender can arise from two theories. The first theory, pro-
posed by Plumlee and endorsed by the majority, is that the
   13
      Indeed, Gregory testified that as appointed and standby counsel, he
and the Public Defender undertook “extensive and exhaustive” investiga-
tive efforts for Plumlee at his urging. (PCH at 154, 157, 160.) In written
findings of fact, the state court found Gregory and a Public Defender
investigator thoroughly pursued each line of investigation proposed by
Plumlee. (SER Ex. 5 at 8-9.) Despite that finding, the majority insists that
Plumlee’s relationship with the Public Defender was “broken beyond
repair.” Majority op. at 17400. Such a conclusion is perplexing consider-
ing the cooperation between Plumlee and Gregory; that evidence weighs
against Plumlee’s claim that he so mistrusted Gregory and the Public
Defender that they could not provide effective representation for his
defense.
                     PLUMLEE v. DEL PAPA                 17429
Public Defender sold Plumlee out by (1) leaking confidential
information to another suspect (Dewey); (2) leaking confiden-
tial information to the District Attorney and destroying excul-
patory evidence; (3) impeding Plumlee’s defense by keeping
him in jail while a bail order was outstanding; and (4) lying
to Plumlee about Allison’s plans to transfer to the District
Attorney.

   The second theory, endorsed by the Nevada Supreme Court
and which is certainly not unreasonable, is that (1) Plumlee
kept his attorneys in the dark by refusing to cooperate beyond
denying his guilt and telling his attorneys to go out and prove
his innocence; (2) Plumlee lied to his attorneys, beginning
with his story that he was not at the murder scene, which was
perforce changed when the DNA evidence confirmed the vic-
tim’s blood was in Plumlee’s vehicle; and (3) attorney Greg-
ory had well-founded ethical reservations about Plumlee
possibly perjuring himself at trial.

   The Nevada Supreme Court picked the second theory,
probably because it was offered through more and better wit-
nesses, and because the former theory rested solely on Plum-
lee’s own statements, a slim reed on which to base a claim of
“irreconcilable conflict.” The court stated that Plumlee “never
showed adequate cause justifying appointment of new coun-
sel.” (ER 124.) That conclusion is supported by the record
under even a “clear error” standard — i.e., “[w]here there are
two permissible views of the evidence, the factfinder’s choice
between them cannot be clearly erroneous.” Anderson v. City
of Bessemer City, 470 U.S. 564, 574 (1985). Yet under 28
U.S.C. § 2254(d)(2), we may grant Plumlee’s habeas petition
only if that conclusion “was based on an unreasonable deter-
mination of the facts in light of the evidence presented in the
State court proceeding.” The U.S. Supreme Court has held
that for purposes of 28 U.S.C. § 2254(d)(1), the “unreason-
able” standard of review is even more deferential then the
“clear error” standard. See Lockyer v. Andrade, 538 U.S. 63,
75 (2003). I see no reason to use a different definition of the
17430                    PLUMLEE v. DEL PAPA
term “unreasonable” in section 2254(d)(2) than used in (d)(1),
and thus, it follows that if the factual findings are not clearly
erroneous, perforce they must not be an “unreasonable deter-
mination of the facts” under section 2254(d)(2).

   With a more complete understanding of the facts of this
case, I turn now to the majority’s primary conclusion; that is,
the Nevada Supreme Court’s decision that Plumlee “never
showed adequate cause justifying appointment of new coun-
sel” (ER 124) was an unreasonable application of clearly-
established federal law as determined by the U.S. Supreme
Court. See 28 U.S.C. § 2254(d)(1).

II.    The Law

   Under 28 U.S.C. § 2254(d)(1), we have authority to grant
a writ of habeas corpus if “the state court identifies the correct
governing legal principle from [U.S. Supreme Court] deci-
sions but unreasonably applies that principle to the facts of the
prisoner’s case.” Lockyer, 538 U.S. at 75. Our review is
highly deferential; we can grant the habeas petition only if the
state court’s application of clearly established law is “objec-
tively unreasonable.”14 Id.

  The majority misreads U.S. Supreme Court precedent and
radically expands the breadth of the “irreconcilable conflict”
doctrine. Indeed, the rudderless, subjective rule applied by the
majority has no support in U.S. Supreme Court precedent or
our own precedent. The effect of the rule will be felt by more
cases than this one; it will spawn numerous problems between
  14
    I agree with the majority that with respect of the issue whether Plum-
lee had a federal constitutional right to a court-appointed counsel other
than the Public Defender, the “last-reasoned state-court decision” here is
the Nevada Supreme Court’s April 27, 1995 opinion affirming Plumlee’s
convictions on direct review. (ER 124.) The state habeas court relied upon
that decision in rejecting Plumlee’s claim at issue here, and the Nevada
Supreme Court relied on that earlier decision in affirming the denial of
Plumlee’s state habeas petition. (ER 215.)
                      PLUMLEE v. DEL PAPA                  17431
public defenders and their clients and generate volumes of lit-
igation from contumacious defendants.

  A.   Clearly-Established Federal Law

   The Sixth Amendment “guarantees that ‘in all criminal
prosecutions, the accused shall enjoy the right . . . to have the
Assistance of Counsel for his defence.’ ” Wheat v. United
States, 486 U.S. 153, 158 (1988) (quoting U.S. Const. amend.
VI). The right to counsel encompasses appointment of coun-
sel for the indigent, and is “designed to assure fairness in the
adversary criminal process.” Id. That latter point should not
be ignored; “the purpose of providing assistance of counsel ‘is
simply to ensure that criminal defendants receive a fair
trial.’ ” Id. at 159 (quoting Strickland v. Washington, 466 U.S.
668, 689 (1984)).

   The U.S. Supreme Court has emphasized that “in evaluat-
ing Sixth Amendment claims, ‘the appropriate inquiry focuses
on the adversarial process, not on the accused’s relationship
with his lawyer as such.’ ” Id. (quoting United States v.
Cronic, 466 U.S. 648, 657 (1984)). Although “the right to
select and be represented by one’s preferred attorney is com-
prehended by the Sixth Amendment, the essential aim of the
Amendment is to guarantee an effective advocate for each
criminal defendant rather than to ensure that a defendant will
inexorably be represented by the lawyer whom he prefers.”
Id. It naturally follows that “a defendant may not insist on
representation by an attorney he cannot afford . . . .” Id. at
159; see Caplin & Drysdale v. United States, 491 U.S. 617,
624 (1989) (“Petitioner does not, nor could it defensibly do
so, assert that impecunious defendants have a Sixth Amend-
ment right to choose their counsel. The Amendment guaran-
tees defendants in criminal cases the right to adequate
representation, but those who do not have the means to hire
their own lawyers have no cognizable complaint so long as
17432                    PLUMLEE v. DEL PAPA
they are adequately represented by attorneys appointed by the
courts.”).15

    Morris v. Slappy, 461 U.S. 1 (1983), is similar to the facts
here and deserves closer examination than it was given by the
majority. There, the petitioner was charged with rape, rob-
bery, burglary, forcible oral copulation, and false imprison-
ment. Slappy v. Morris, 649 F.2d 718, 719 (9th Cir. 1981),
rev’d sub nom. Morris v. Slappy, 461 U.S. 1 (1983). The trial
court appointed public defender Harvey Goldfine as the peti-
tioner’s counsel. Six days before trial, public defender Bruce
Hotchkiss replaced Goldfine because Goldfine was hospital-
ized for surgery. Id. On the day of trial, the petitioner com-
plained to the trial court Hotchkiss had insufficient time to
prepare for trial; Hotchkiss disagreed and stated he was pre-
pared. Id. The trial court interpreted the petitioner’s statement
as a motion for continuance to substitute counsel and denied
it. Id.

   The petitioner thereafter refused to cooperate with Hotch-
kiss. During trial, the petitioner interrupted the proceedings,
at one time claiming Hotchkiss told him that he had no
defense to his charges.16 Id. at 719 n.1. The jury convicted the
  15
      The majority asserts that the Supreme Court’s recent decision in
United States v. Gonzalez-Lopez, 126 S. Ct. 2557 (2006) “reaffim[s] that
the Sixth Amendment guarantees not only the right to legal counsel, but
also the distinct right of a criminal defendant to be represented by his
attorney of choice.” 426 F.3d at 1107 n.8. The majority mischaracterizes
the Gonzalez-Lopez holding. Gonzalez-Lopez did not recognize the right
of a criminal defendant to counsel “of his choice” anymore than it recog-
nized the “right” of a shopper to goods “of his choice” in a shop—that is,
unless the shopper pays for the goods or convinces the store-keeper to
make them a present. The first paragraph of the majority’s footnote would
be less liable to be quoted mischievously in the future, were the opinion
to survive, if the words “of his choice” carry with them: “so long as he
could arrange to pay such counsel, or have such counsel agree to render
services without expectation of payment.”
   16
      During the interruptions, the defendant insisted his right to counsel
was being infringed. For example, the following colloquy occurred
between defendant and the trial court:
                         PLUMLEE v. DEL PAPA                         17433
petitioner of robbery, burglary, and false imprisonment, but
deadlocked on the rape and forcible oral copulation charges.
The court ordered a mistrial on those counts, which the state
retried the next week. Id.

   “Communication between Slappy and Hotchkiss broke
down to such a point during the second trial that Hotchkiss
asked the court to remove him as counsel because he felt he
could not render effective assistance in the face of such con-
flict. After a conference in chambers, Hotchkiss withdrew his
motion.” Id. at 719-20 (emphasis added). The petitioner was
convicted on the rape and forcible oral copulation charges. Id.
at 720. The state courts affirmed the convictions on appeal,
and the federal district court denied the petitioner’s habeas
petition. Id.

  We reversed, holding the trial court violated the petitioner’s
Sixth Amendment rights by refusing to grant a continuance
until Goldfine could represent the petitioner. Id. We reasoned

    THE DEFENDANT: What do I have to say to get through to you,
    your Honor, what do I have to say to make you understand. I
    have told you two or three times, and then you keep telling me
    about talking to my Counsel. I don’t have no attorney, I told you
    I don’t have no attorney. My attorney’s in the hospital, my attor-
    ney’s name is Mr. P.D. Goldfine, Harvey Goldfine, that’s my
    attorney, he’s in the hospital.
    THE COURT: Well, I am going to ask you then under the cir-
    cumstances, Mr. Slappy, to remain in the Courtroom and to listen
    to the proceedings and listen to the progress of this case.
    THE DEFENDANT: That’s up to you, that’s up to you what you
    do, your Honor. If you say so I’ll remain here, but I am not par-
    ticipating in the trial, I’m through with it, as of now I am through
    with this trial. I was through with it the 24th when this P.D. told
    me that I didn’t have no defense from my charges. I was through
    then, and that’s why I didn’t see him when he come down to see
    me.
Slappy, 649 F.2d at 719 n.1 (emphasis added).
17434                   PLUMLEE v. DEL PAPA
a defendant’s right to counsel “include[s] the right to a mean-
ingful attorney-client relationship,” and concluded the peti-
tioner’s relationship with Hotchkiss was “without substance”
because the petitioner did not “have confidence in [Hotch-
kiss’s] ability to represent the petitioner’s best interests.”17 Id.
at 720-21.

   The U.S. Supreme Court reversed. The Court counseled
that “[n]ot every restriction on counsel’s time or opportunity
to investigate or to consult with his client or otherwise to pre-
pare for trial violates a defendant’s Sixth Amendment right to
counsel.” Morris, 461 U.S. at 11; see Schell v. Witek, 218
F.3d 1017, 1027 (9th Cir. 2000) (en banc) (“not every conflict
or disagreement between the defendant and counsel impli-
cates Sixth Amendment rights.”). The Court admonished us
that our

       conclusion that the Sixth Amendment right to coun-
       sel “would be without substance if it did not include
       the right to a meaningful attorney-client relation-
       ship,” is without basis in the law. No authority was
       cited for this novel ingredient of the Sixth Amend-
       ment guarantee of counsel, and of course none could
       be. No court could possibly guarantee that a defen-
       dant will develop the kind of rapport with his
       attorney—privately retained or provided by the
       public—that the Court of Appeals thought part of the
       Sixth Amendment guarantee of counsel.

Morris, 461 U.S. at 13-14 (emphasis in original, internal cita-
tion omitted).

  Notably, the Court also rejected the petitioner’s “irreconcil-
able conflict” claim. Recognizing that the petitioner claimed
  17
    The petitioner also argued he had an “irreconcilable conflict” with
Hotchkiss, but we did not reach that issue because we reversed on the
ground the trial court erred in refusing to grant a continuance. Id.
                          PLUMLEE v. DEL PAPA                        17435
in his habeas petition “that the state trial court abused its dis-
cretion by failing to order a substitution of counsel after the
defendant and counsel became embroiled in irreconcilable
conflict,” id. at 4 (internal quotation marks and alterations
omitted), the Court held that “the facts shown by the record
conclusively rebut [this] claim[ ] and are alone dispositive,
independent of the correctness of the novel Sixth Amendment
guarantee announced by the Court of Appeals.” Id. Accord-
ingly, the Court reversed our judgment and remanded with
instructions to deny the defendant’s habeas petition. Id. at 15.18

   The U.S. Supreme Court has also held a conflict between
a defendant and counsel does not implicate Sixth Amendment
rights when the conflict is premised upon the defendant’s plan
to perjure himself. Nix v. Whiteside, 475 U.S. 157, 176
(1986). There, the defendant was charged in state court with
  18
     The majority distinguishes Morris on the ground “that the defendant’s
allegation of an irreconcilable conflict was simply unsupported on the
facts of the case.” Majority op. at 17394. Yet the facts in Morris, pres-
ented in both the Supreme Court’s opinion and our own, are nearly indis-
tinguishable from the present case. The petitioner in Morris refused to
cooperate with his counsel, stated his counsel told him he had no defense
to the charges, interrupted the proceedings to argue his right to counsel
was being infringed, and attorney-client communication broke down to
such a point that counsel moved to be relieved by the court because he
could not render effective assistance account the conflict. See Morris, 461
U.S. at 5-9; Slappy, 649 F.2d at 719. The majority ignores the clear com-
parison between Morris and the present case, arguing only that Morris did
not reject the “irreconcilable conflict” doctrine. Majority op. at 17394. I
agree Morris did not reject the doctrine, but Morris did reject the petition-
er’s claim that an “irreconcilable conflict” existed because the facts of the
case did not support such a claim. When faced with a set of facts indistin-
guishable from a U.S. Supreme Court decision, we (as well as state courts)
are still bound by that decision. See Lockyer, 538 U.S. at 73 (“a state court
decision is contrary to our clearly established precedent . . . if the state
court confronts a set of facts that are materially indistinguishable from a
decision of this Court and nevertheless arrives at a result different from
our precedent.” (internal quotation marks omitted)). With respect, the
majority simply fails to follow higher authority by ignoring the guidance
provided by Morris.
17436                 PLUMLEE v. DEL PAPA
murder, initially telling his attorney he shot the victim in self-
defense when he saw the victim had a gun. Id. at 160-61. The
defendant later admitted to counsel he did not see a gun, but
would testify that he did see one. Counsel advised the defen-
dant he would not suborn perjury, and if the defendant per-
sisted in his plan, the attorney would so advise the court. Id.
The defendant testified he did not see a gun, and he was con-
victed. Id. at 161-62. The state courts affirmed the conviction,
the district court denied the defendant’s federal habeas peti-
tion, but the court of appeals reversed, holding the defendant
received ineffective assistance of counsel because counsel
threatened to advise the court of the defendant’s perjurious
plan. Id. at 163. The U.S. Supreme Court reversed:

    Here, there was indeed a “conflict,” but of a quite
    different kind; it was one imposed on the attorney by
    the client’s proposal to commit the crime of fabricat-
    ing testimony without which, as he put it, “I’m
    dead.” This is not remotely the kind of conflict of
    interests dealt with in Cuyler v. Sullivan[, 446 U.S.
    335 (1980)]. Even in that case we did not suggest
    that all multiple representations necessarily resulted
    in an active conflict rendering the representation
    constitutionally infirm. If a “conflict” between a cli-
    ent’s proposal and counsel’s ethical obligation gives
    rise to a presumption that counsel’s assistance was
    prejudicially ineffective, every guilty criminal’s con-
    viction would be suspect if the defendant had sought
    to obtain an acquittal by illegal means. Can anyone
    doubt what practices and problems would be
    spawned by such a rule and what volumes of litiga-
    tion it would generate?

Id. at 176.

   Drawing on the above precedent, we have observed that an
“irreconcilable conflict” can exist when “the conflict between
[a defendant] and his attorney had become so great that it
                        PLUMLEE v. DEL PAPA                       17437
resulted in a total lack of communication or other significant
impediment that resulted in turn in an attorney-client relation-
ship that fell short of that required by the Sixth Amendment.”
Schell, 218 F.3d at 1026. Yet we also observed that if the con-
flict between the defendant and his counsel was caused by the
defendant, or “arose over decisions that are committed to the
judgment of the attorney and not the client,” no Sixth Amend-
ment violation accrues. Id.

   In Schell, we concluded the petitioner’s allegations in his
habeas petition of an “irreconcilable conflict” with his counsel
were sufficient to entitle him to an evidentiary hearing in fed-
eral district court:

       Schell says that a dispute with his public defender
       over the only evidence in the prosecution’s case that
       could link him to the crime became hostile and
       resulted in the disintegration of communications
       both with him and with members of his family about
       her preparation of his defense. Counsel allegedly
       told Schell that she would not waste government
       money on a fingerprint expert, and that he should not
       waste the court’s time or money on a trial and should
       accept the plea bargain. If true, this explanation may
       have been tantamount to her telling him that she
       would neither investigate his case nor defend him
       unless he pleaded guilty.

Id. at 1026-27. On that basis, we held the defendant was enti-
tled to an evidentiary hearing because if the defendant was
able to establish those claims, he would be entitled to habeas
relief under the pre-AEDPA standard of review. Id. at 1027.

  B.     The “Irreconcilable Conflict” Rule

  From those cases, one can infer the proposition19 that a
  19
    See Williams v. Taylor, 529 U.S. 362, 382 (2000) (“rules of law may
be sufficiently clear for habeas purposes even when they are expressed in
terms of a generalized standard rather than as a bright-line rule.”)
17438                PLUMLEE v. DEL PAPA
defendant’s subjective evaluation of his counsel’s perfor-
mance, or subjective belief in the existence of a conflict with
his counsel, do not create an “irreconcilable conflict.” See
Cronic, 466 U.S. at 657; Wheat, 486 U.S. at 159. Instead, an
“irreconcilable conflict” requires specific objective evidence
of a significant internal conflict between the defendant and
counsel that rises to such a level that counsel could not or
would not act as an effective advocate account the conflict.
See Cronic, 466 U.S. at 659 n.21. But if the evidence shows
the defendant created the conflict, either through plans to
commit perjury, disagreement over decisions committed to
the judgment of the attorney and not the client, or refusal to
cooperate with counsel, then such conflict is insufficient to
serve as an “irreconcilable conflict.” See Nix, 475 U.S. at 176;
Morris, 461 U.S. at 13-14; Schell, 218 F.3d at 1026.

   I turn now to the Nevada Supreme Court’s decision to
determine whether that court unreasonably applied clearly
established federal law as determined by the U.S. Supreme
Court. See 28 U.S.C. § 2254(d)(1).

  C.    The Nevada Supreme Court’s Decision

   The majority sets forth the Nevada Supreme Court’s opin-
ion rejecting Plumlee’s “irreconcilable conflict” claim. Two
sentences of that court’s opinion are key: the court stated “[a]
defendant’s refusal to cooperate with appointed counsel is no
basis for a claim of inadequate representation,” and then con-
cluded that Plumlee “never showed adequate cause justifying
appointment of new counsel, and the court below did not
abuse its discretion in refusing to do so.” (ER 124.)

   The Nevada Supreme Court’s conclusion is supported by
the record and was a reasonable application of clearly estab-
lished federal law. As noted in Section I, Plumlee offered
multiple unsupported allegations of conspiracy and impropri-
ety by the Public Defender, but the Nevada Supreme Court
found those allegations inadequate to afford relief. The
                      PLUMLEE v. DEL PAPA                  17439
Nevada Supreme Court could reasonably determine from the
record that (1) Plumlee refused to cooperate with his attorneys
beyond denying guilt; (2) Plumlee lied to his attorneys,
repeatedly changing his defense theory as each new theory
proved inconsistent with the trial evidence; and (3) Gregory
had ethical reservations about Plumlee possibly perjuring
himself in court. As noted supra, such client-generated “con-
flicts” do not rise to the level of an “irreconcilable conflict.”

   Both Morris and Schell support this conclusion. In Morris,
a pre-AEDPA case, the U.S. Supreme Court rejected the peti-
tioner’s “irreconcilable conflict” claim on the basis the facts
did not support relief. 461 U.S. at 4. The defendant com-
plained to the trial court regarding his counsel’s level of prep-
aration; refused to cooperate with counsel; stated that his
counsel told him he had no defense for his charges; inter-
rupted the proceedings to argue his right to counsel was being
infringed; and communication between the petitioner and
counsel broke down to such a point that counsel moved to be
relieved by the court because he could not render effective
assistance account the conflict. Id. at 5-9; see Slappy, 649
F.2d at 719, rev’d sub nom. Morris, 461 U.S. at 1.

   On other hand, in Schell, we determined the petitioner was
entitled to an evidentiary hearing because if the facts he
alleged were true, he would be entitled to habeas relief under
the pre-AEDPA standard of review. 218 F.3d at 1027. The
petitioner alleged a dispute arose with counsel over the only
evidence in the prosecution’s case to link him with the crime;
the dispute became so hostile communications broke down
between counsel, the petitioner, and the petitioner’s family;
and counsel told the petitioner “she would not waste govern-
ment money on a fingerprint expert, and that [the petitioner]
should not waste the court’s time or money on a trial and
should accept the plea bargain.” Id. at 1026-27. We consid-
ered that statement by counsel “tantamount to telling [the
petitioner] that [counsel] would neither investigate his case
nor defend him unless he pleaded guilty.” Id.
17440                PLUMLEE v. DEL PAPA
   In comparison, Plumlee’s proof falls woefully short. Plum-
lee never established the Public Defender attorneys violated
attorney-client confidentiality, conspired with the District
Attorney to destroy evidence, or refused to investigate the
case or defend Plumlee unless he pleaded guilty. Further, the
record strongly suggests Plumlee’s refusal to cooperate with
his counsel caused the conflict with Gregory and the Public
Defender, leading Gregory to move to be relieved by the court
because he could not render effective assistance account the
conflict. Yet the same event occurred in Morris, but recogniz-
ing counsel’s request to withdraw was caused by the petition-
er’s bad faith, the U.S. Supreme Court rejected an
“irreconcilable conflict” claim on that basis. See Morris, 461
U.S. at 13-14; Schell, 218 F.3d at 1026 (stating that if “the
conflict was of [the defendant’s] own making,” a claim of “ir-
reconcilable conflict” cannot lie).

   Moreover, Plumlee’s habit of lying to his attorneys, and
Gregory’s resulting “ethical reservation” which arose from
the risk of Plumlee lying under oath, did not deny Plumlee his
Sixth Amendment right to adequate representation. Nix dis-
posed of such a notion in holding that a defendant’s consider-
ation to commit perjury, and his counsel’s refusal to suborn
perjury, do not create a sufficient conflict to implicate the
defendant’s Sixth Amendment rights. 475 U.S. at 176.

   It cannot be said that because Plumlee claimed some con-
flict with his attorney, even a claim with which Gregory con-
curred in his plea to be relieved, that alone requires
appointment of counsel outside of the Public Defender at tax-
payer expense. Just as a defendant has no Sixth Amendment
right to a “meaningful relationship” with his court-appointed
counsel, see Morris, 461 U.S. at 13-14, he has no right to be
shielded from differences with his counsel at public expense,
so long as the professional services rendered by the attorney
are adequate. See Wheat, 486 U.S. at 159; Cronic, 466 U.S.
at 657. Especially is this so when the conflict between a
defendant and counsel can only be found with reason, and as
                          PLUMLEE v. DEL PAPA                        17441
the state court did, on Plumlee’s refusal to cooperate and
planned perjury.

   The Nevada Supreme Court’s decision that Plumlee “never
showed adequate cause justifying appointment of new coun-
sel, and the court below did not abuse its discretion in refus-
ing to do so,” was not an unreasonable application of clearly-
established federal law. Having failed to meet the AEDPA
standard, Plumlee is not entitled to habeas relief.

  D.    The Defects in the Majority’s Rule

   Nonetheless, in a radical expansion of the “irreconcilable
conflict” doctrine, the majority constructs a rule that such a
conflict exists when a defendant has an “objectively reason-
able belief” that his counsel cannot effectively represent him,
even if the “reason” for such an “objectively reasonable
belief” is wholly based on the defendant’s story, contradicted
by sworn testimony. See Majority op. at 17398. This rudder-
less, subjective20 standard is unsupported by precedent from
  20
     The majority attempts to disguise the massive breadth of this rule
through the use of words like “objectively reasonable belief” and “good
faith.” See Majority op. at 17383, 17398. The reason that the majority’s
“objectively reasonable belief” standard is subjective and rudderless is not
because I ignore the term “objectively reasonable,” but because, as applied
to the facts by the majority, its standard allows Plumlee’s claims, found
to be without foundation by the Nevada courts, to suffice to establish an
“objectively reasonable belief.” As noted in Section I, Plumlee believed
O’Neill divulged confidential information to Dewey; yet in written find-
ings of fact, the state court found no such confidential information was
divulged, and that finding is supported by the record. Plumlee also
believed Allison lied to him about accepting a position with the District
Attorney and conspired with the District Attorney to destroy exculpatory
evidence. Again, the state court found no such dishonesty or conspiracy,
and that finding is supported by the record. Finally, Plumlee believed
Gregory conspired with the District Attorney to hide a lost bail order. The
state court found the lost bail order resulted from miscommunication, not
from conspiracy, and that finding is supported by the record. Assuming
that clearly-established federal law actually set forth the rule that an “ir-
17442                    PLUMLEE v. DEL PAPA
the U.S. Supreme Court precedent, our court, or other circuit
courts.

   None of the three U.S. Supreme Court cases cited by the
majority—Cronic, Entsminger v. Iowa, 386 U.S. 748 (1967),
and Anders v. California, 386 U.S. 738 (1967)—recognize the
“irreconcilable conflict” doctrine, nor do they support the
majority’s “objectively reasonable belief” rule. Indeed,
Cronic emphasized that effective assistance of counsel is not
measured by the amount of time counsel has to prepare, or the
level of counsel’s experience, but instead by his actual perfor-
mance during the representation. 466 U.S. at 661-62. Tell-
ingly, the Court stated: “If counsel is a reasonably effective
advocate, he meets constitutional standards irrespective of his
client’s evaluation of his performance.” Id. at 659 n.21
(emphasis added).

   Entsminger and Anders are also inapposite. Entsminger
overturned the state court’s affirmance of the defendant’s
appeal where his counsel, believing the appeal to be without
merit, failed to file the full record from the trial court, and the
state supreme court then affirmed using only a skeletal record.
386 U.S. at 749-50. The Court held such process denied the
defendant the benefit of an appeal on the full record, and by
such action the court denied “all hope of any adequate and
effective appeal at all.” Id. at 752 (internal alterations omit-
ted). Similarly, Anders disapproved of a state court procedure
which allowed a defendant’s counsel to withdraw from repre-
sentation and abandon the defendant’s appeal if the counsel
concluded the appeal had no merit. 386 U.S. at 741-42. Those

reconcilable conflict” exists when the defendant has an “objectively rea-
sonable belief” that his counsel cannot effectively represent him, how then
could the Nevada Supreme Court’s decision be an unreasonable applica-
tion of that rule when none of the alleged conflicts between Plumlee and
the Public Defender actually occurred?
                           PLUMLEE v. DEL PAPA                           17443
two latter cases have nothing to do with an “irreconcilable
conflict” between a defendant and his counsel.21
  21
    The majority’s expansion of the “irreconcilable conflict” rule is also
inconsistent with the general rules for claims of ineffective assistance of
counsel and conflicts of interest. To obtain relief for ineffective assistance
of counsel, a petitioner must prove that (1) counsel’s performance was
deficient; and (2) the deficient performance prejudiced the defense. Strick-
land v. Washington, 466 U.S. 668, 687 (1984). The Court emphasized the
necessity of the prejudice element, observing that “[t]he purpose of the
Sixth Amendment guarantee of counsel is to ensure that a defendant has
the assistance necessary to justify reliance on the outcome of the proceed-
ing.” Id. at 691-92. Such a purpose would not be served were the peti-
tioner able to obtain a reversal of his conviction due to harmless
deficiencies in counsel’s performance.
   Further, a petitioner is entitled to a new trial under the “conflict of inter-
est” doctrine where the petitioner establishes that a conflict of interest
adversely affected counsel’s performance. Mickens v. Taylor, 535 U.S.
162, 172 (2002). Similar to the Strickland rule, proof only that counsel had
a potential conflict of interest is insufficient to provide relief; instead, the
petitioner must show the conflict had an adverse effect on counsel’s per-
formance. Id. This too serves the core purpose of the Sixth Amendment
guarantee of counsel by ensuring effective representation; if counsel still
provided effective representation in the face of a potential conflict but
without adverse effect, then no relief is warranted.
   Yet under the majority’s rule, all the defendant must show to obtain a
new trial under the “irreconcilable conflict” doctrine is that he claims he
has an “objectively reasonable belief” (which can be based solely on the
defendant’s own subjective suspicions, uncorroborated—indeed
contradicted—by all other evidence adduced) that his appointed counsel
could not effectively represent him. Majority op. at 17383, 17398. The
majority’s rule requires no showing that counsel did not provide adequate
or effective representation; instead, the rule allows a defendant a new trial
even where the defendant refused to cooperate with counsel solely on the
basis of the defendant’s belief that counsel could not effectively represent
him. See Majority op. at 17401 (“A defendant simply cannot be expected
to cooperate with attorneys he reasonably believes are working behind his
back to undermine his defense.”). Such a rule would not serve the core
purpose of the Sixth Amendment, because it does not ensure effective rep-
resentation; its only concern is whether the defendant himself claims he
has an “objectively reasonable belief” that counsel can provide effective
representation.
17444                 PLUMLEE v. DEL PAPA
   Further, the circuit court cases cited by the majority involve
“irreconcilable conflicts” based upon specific, objective evi-
dence of a conflict with counsel—conflicts not caused by the
defendant—which would diminish the effectiveness of coun-
sel’s representation. See, e.g., United States v. Moore, 159
F.3d 1154, 1159 (9th Cir. 1998) (in a direct appeal case, hold-
ing an “irreconcilable conflict” existed where counsel failed
to communicate important information to the defendant, failed
to investigate the case or prepare for trial, and where the
defendant threatened to sue counsel for malpractice and the
defendant felt physically threatened by counsel); United
States v. Mullen, 32 F.3d 891, 893, 897 (4th Cir. 1994) (in a
direct appeal case, holding an “irreconcilable conflict” existed
where counsel would not permit the defendant to see any of
the discovery materials, refused to answer the defendant’s
questions, and used “a tone of voice emulating force and
threats” toward the defendant); Smith v. Lockhart, 923 F.2d
1314, 1317-18 (8th Cir. 1991) (in a pre-AEDPA habeas case,
holding an “irreconcilable conflict” existed where the peti-
tioner was a named plaintiff in a federal class action suit, and
counsel was a named defendant in the same suit); Wilson v.
Mintzes, 761 F.2d 275, 281-82 (6th Cir. 1985) (in a pre-
AEDPA habeas case, holding an “irreconcilable conflict”
existed where counsel attempted to withdraw from the case in
mid-trial in front of the jury, and then refused to cross-
examine a witness when his motion to withdraw was denied);
United States v. Williams, 594 F.2d 1258, 1260 (9th Cir.
1979) (in a direct appeal case, holding an “irreconcilable con-
flict” existed in an attorney-client relationship described as “a
stormy one with quarrels, bad language, threats, and counter-
threats.”); Brown v. Craven, 424 F.2d 1166, 1169-70 (9th Cir.
1970) (in a pre-AEDPA habeas case, holding an “irreconcil-
able conflict” existed where severe disagreements erupted
between the petitioner and counsel based on counsel’s failure
to interview witnesses or properly investigate the case, and
                          PLUMLEE v. DEL PAPA                        17445
exacerbated by the trial court’s failure to inquire into the
extent of the conflict).22

   Recognizing that Plumlee’s “irreconcilable conflict” claim
is based on coincidence and conjecture, the majority makes
the remarkable suggestion that it does not matter whether
Plumlee’s suspicions about his Public Defender attorneys
were “actually based on fact. We make no such contention.
Rather, we conclude only that Plumlee’s suspicions were
objectively reasonable.” Majority op. at 17403 (emphasis in
original). Hence, if a petitioner has “objectively reasonable”
suspicions, as found by this court on appeal from the district
court’s denial of a petition for a writ of habeas corpus, we
should reverse the district court and remand for a grant of the
petition.

   I see two things wrong with the majority’s statement. First,
the majority’s “objectively reasonable belief” rule converts
the traditional burden of proof under AEDPA, which rests
upon the petitioner, to one of a non-movant’s successful
defense of a motion for summary judgment. Rather than hav-
ing to convince the court that his suspicions of betrayal by his
attorneys were true, all the petitioner has to do is present some
evidence to show he had some facts upon which he can claim
his suspicions were “objectively reasonable.” Here, the major-
ity allows some “objectively reasonable” evidence to carry the
day for Plumlee, regardless that the other evidence introduced
controverted all of Plumlee’s claims. The majority sets our
standard of review upon its head — it is a 180-degree reversal
of the traditional burden of proof.

   Second, the majority’s analysis eviscerates 28 U.S.C.
§ 2254(d). AEDPA does not give us the authority to deter-
mine anew whether Plumlee’s tale of feelings of betrayal is
  22
     It bears mention that all of the cases cited by the majority were either
on direct review or were pre-AEDPA. Here, however, AEDPA’s deferen-
tial standard of review applies in full force.
17446                PLUMLEE v. DEL PAPA
based on actual fact. That fact-finding task is allocated to the
Nevada courts, which evaluated the witnesses and reached
their own conclusion as to the merits of Plumlee’s “irreconcil-
able conflict” claim. Our task—and our only task—is to deter-
mine whether the Nevada courts made an unreasonable
determination of the facts in finding there had been no
betrayal of Plumlee by his Public Defender attorneys, see id.
§ 2254(d)(2), or unreasonably applied clearly-established fed-
eral law in holding no “irreconcilable conflict” deprived
Plumlee of his Sixth Amendment right to counsel, see id.
§ 2254(d)(1). It is the majority’s arrogation of fact-finding
power to this court, and its improper second-guessing of the
Nevada Supreme Court’s legal conclusion, that underlies the
majority’s erroneous holding. See Bell v. Cone, 535 U.S. 685,
693 (2002) (stating AEDPA “modified a federal habeas
court’s role in reviewing state prisoner applications in order
to prevent federal habeas ‘retrials’ and to ensure that state-
court convictions are given effect to the extent possible under
law.”).

   Indeed, the majority itself gives away its game in the last
pages of their opinion. The majority states: “The dissent also
mischaracterizes our opinion as suggesting that a defendant’s
beliefs alone entitle him to new counsel. We have said noth-
ing of the kind. What entitled Plumlee to new counsel was not
the fact of Plumlee’s suspicions themselves (however reason-
able) but the irreconcilable conflict these suspicions engen-
dered.” Majority op. at 17403.

  But if Plumlee’s suspicions were found to be objectively
baseless, as found by the Nevada courts, how can they then
validly engender irreconcilable conflicts? For example, if
Plumlee’s suspicions were that his Public Defender attorneys
were secretly married to the prosecutors—a palpably false
assertion—would those suspicions engender irreconcilable
conflicts? And if the public defenders did not in fact betray
Plumlee, what then, other than Plumlee’s jailhouse fantasies,
“engendered” the alleged irreconcilable conflicts?
                     PLUMLEE v. DEL PAPA                  17447
  Put another way, if there is no sound, how can it produce
an echo?

   Despite the majority’s assertion that they “cannot imagine
that the extraordinary circumstances present here . . . will
often, if ever, be replicated,” Majority op. at 17404, the
majority’s creation of a new and exceptionally broad Sixth
Amendment rule bodes ill for our criminal justice system.
According to the majority’s opinion, where the petitioner has
made claims of defense counsel disloyalty, a federal court
must grant a writ of habeas corpus if the court finds some
rational basis for such claims, regardless whether the state
courts heard the same evidence and rejected it as untrustwor-
thy or overcome by other evidence, and did so reasonably and
within the confines of 28 U.S.C. § 2254(d)(1)-(2).

   I have little doubt that the impact of such a rule, if left
unchanged, will have serious repercussions. It will encourage
criminal defendants to imagine a slew of conspiracies
between their appointed counsel, the prosecution, or even the
trial courts, and then raise those suspicions under the label
“objectively reasonable belief”—no matter how baseless,
uncorroborated, or contradicted by evidence—in motions to
substitute, interruptions during trial, and of course, briefs on
appeal. It will encourage defendants to engage in contuma-
cious behavior toward appointed counsel in the hope counsel
might respond in anger or even better, seek to withdraw. Once
the defendant develops such a record (hopefully embellished
by a motion to withdraw by frustrated counsel), it will not
matter if the defendant loses at trial and on state appeal. He
will still have a pair of dice to throw at the reasonable belief
table in the Ninth Circuit.

III.   Conclusion

   Of course, under the majority’s decision, the Nevada courts
may retry Plumlee and seek a new conviction. Yet after thir-
teen years, memories fade, evidence grows cold, and wit-
17448                PLUMLEE v. DEL PAPA
nesses disappear. The majority releases Plumlee—thirteen
years into his two life sentences without possibility of parole
—by refusing to follow congressional command and by fash-
ioning a new, unworkable rule which raises to constitutional
dimensions a defendant’s unfounded suspicions and refusal to
cooperate with his appointed attorneys. I cannot agree with
such an unsupported decision. Accordingly, with respect to
my colleagues, but with the utmost regret for their misguided
opinion, I dissent.